Exhibit 10.1

 
 
 
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of August 17, 2011
 
among
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
 
as Borrower,
 
AMERICAN REALTY CAPITAL TRUST, INC.,
 
as a Guarantor,
 
RBS CITIZENS, N.A.,
 
as Administrative Agent and L/C Issuer, and Swing Line Lender
 
and
 
The Other Lenders Party Hereto
 
RBS CITIZENS, N.A.
 
as
 
Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
 
Section
   
Page

 
Article I. Definitions and Accounting Terms
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
31
 
1.03
Accounting Terms.
31
 
1.04
Rounding
32
 
1.05
Times of Day
33
 
1.06
Letter of Credit Amounts
33
       
Article II. The Commitments and Credit Extensions
33
 
2.01
Committed Loans
33
 
2.02
Borrowings, Conversions and Continuations of Loans.
33
 
2.03
Letters of Credit.
35
 
2.04
Swing Line Loans.
44
 
2.05
Prepayments.
47
 
2.06
Termination or Reduction of Commitments.
48
 
2.07
Repayment of Loans.
49
 
2.08
Interest.
49
 
2.09
Fees
50
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
50
 
2.11
Evidence of Debt.
51
 
2.12
Payments Generally; Administrative Agent’s Clawback.
52
 
2.13
Sharing of Payments by Lenders
54
 
2.14
RESERVED.
54
 
2.15
Increase in Commitments.
55
 
2.16
Cash Collateral.
56
 
2.17
Defaulting Lenders.
57
 
2.18
Guaranties
59
       
Article III. Taxes, Yield Protection and Illegality
59
 
3.01
Taxes.
59
 
3.02
Illegality
63
 
3.03
Inability to Determine Rates
63
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
64
 
3.05
Compensation for Losses
66
 
3.06
Mitigation Obligations; Replacement of Lenders.
66
 
3.07
Survival
67
       
Article IV. Borrowing Base
67
 
4.01
Initial Borrowing Base
67
 
4.02
Changes in Borrowing Base Calculation
67
 
4.03
Requests for Admission into Borrowing Base
67
 
4.04
Eligibility
67

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section
   
Page

 

 
4.05
Approval of Borrowing Base Properties
68
 
4.06
Liens on Borrowing Base Properties
68
 
4.07
Notice of Admission of New Borrowing Base Properties
68
 
4.08
RESERVED
68
 
4.09
Release of Borrowing Base Property
68
 
4.10
Exclusion Events
69
 
4.11
Documentation Required with Respect to Borrowing Base Properties
70
       
Article V. Conditions Precedent to Credit Extensions
70
 
5.01
Conditions of Initial Credit Extension
70
 
5.02
Conditions to all Credit Extensions
72
       
Article VI. Representations and Warranties
73
 
6.01
Existence, Qualification and Power; Compliance with Laws
73
 
6.02
Authorization; No Contravention
73
 
6.03
Governmental Authorization; Other Consents
74
 
6.04
Binding Effect
74
 
6.05
Financial Statements; No Material Adverse Effect.
74
 
6.06
Litigation
75
 
6.07
No Default
75
 
6.08
Ownership of Property; Liens; Equity Interests
75
 
6.09
Environmental Compliance.
75
 
6.10
Insurance
76
 
6.11
Taxes
76
 
6.12
ERISA Compliance.
77
 
6.13
Subsidiaries; Equity Interests
77
 
6.14
Margin Regulations; Investment Company Act.
78
 
6.15
Disclosure
78
 
6.16
Compliance with Laws
78
 
6.17
Taxpayer Identification Number
78
 
6.18
Intellectual Property; Licenses, Etc.
78
 
6.19
Representations Concerning Leases
79
 
6.20
Solvency
79
 
6.21
REIT Status of Parent
79
 
6.22
Labor Matters
79
 
6.23
Ground Lease Representation.
80
 
6.24
Borrowing Base Properties
80
       
Article VII. Affirmative Covenants
80
 
7.01
Financial Statements
80
 
7.02
Certificates; Other Information
82
 
7.03
Notices
84
 
7.04
Payment of Obligations
84
 
7.05
Preservation of Existence, Etc.
85
 
7.06
Maintenance of Properties
85
 
7.07
Maintenance of Insurance
85
 
7.08
Compliance with Laws
85

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Section
   
Page

 

 
7.09
Books and Records
85
 
7.10
Inspection Rights
85
 
7.11
Use of Proceeds
86
 
7.12
Environmental Matters
86
 
7.13
RESERVED
86
 
7.14
Ground Leases
87
 
7.15
Borrowing Base Properties.
87
 
7.16
Subsidiary Guarantor Organizational Documents
88
       
Article VIII. Negative Covenants
88
 
8.01
Liens
88
 
8.02
Investments
89
 
8.03
Fundamental Changes
90
 
8.04
Dispositions
91
 
8.05
Restricted Payments
91
 
8.06
Change in Nature of Business
92
 
8.07
Transactions with Affiliates
92
 
8.08
Burdensome Agreements
92
 
8.09
Use of Proceeds
92
 
8.10
Borrowing Base Properties; Ground Leases
93
 
8.11
RESERVED.
94
 
8.12
Environmental Matters
94
 
8.13
Negative Pledge; Indebtedness
94
 
8.14
Financial Covenants
95
       
Article IX. Events of Default and Remedies
95
 
9.01
Events of Default
95
 
9.02
Remedies Upon Event of Default
98
 
9.03
Application of Funds
99
       
Article X. Administrative Agent
100
 
10.01
Appointment and Authority
100
 
10.02
Rights as a Lender
100
 
10.03
Exculpatory Provisions
101
 
10.04
Reliance by Administrative Agent
101
 
10.05
Delegation of Duties
102
 
10.06
Resignation of Administrative Agent.
102
 
10.07
Non-Reliance on Administrative Agent and Other Lenders
103
 
10.08
No Other Duties, Etc.
103
 
10.09
Administrative Agent May File Proofs of Claim
103
 
10.10
Collateral and Guaranty Matters
104
 
10.11
Administrative Agent Advances.
105
       
Article XI. Miscellaneous
106
 
11.01
Amendments, Etc.
106
 
11.02
Notices; Effectiveness; Electronic Communication.
107
 
11.03
No Waiver; Cumulative Remedies; Enforcement
109

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Section
   
Page

 

 
11.04
Expenses; Indemnity; Damage Waiver.
110
 
11.05
Payments Set Aside
115
 
11.06
Successors and Assigns.
115
 
11.07
Treatment of Certain Information; Confidentiality
120
 
11.08
Right of Setoff
121
 
11.09
Interest Rate Limitation
121
 
11.10
Counterparts; Integration; Effectiveness
122
 
11.11
Survival of Representations and Warranties
122
 
11.12
Severability
122
 
11.13
Replacement of Lenders
122
 
11.14
Governing Law; Jurisdiction; Etc.
123
 
11.15
Waiver of Jury Trial
124
 
11.16
No Advisory or Fiduciary Responsibility
124
 
11.17
Electronic Execution of Assignments and Certain Other Documents
125
 
11.18
USA PATRIOT Act
125
 
11.19
ENTIRE AGREEMENT
126

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
2.01           Commitments and Applicable Percentages
 
4.01           Initial Borrowing Base Properties
 
6.06           Litigation
 
6.09           Environmental Matters
 
6.13           Subsidiaries and Other Equity Investments and Equity Interests in
Borrower and Each Property Owner
 
6.18           Intellectual Property Matters
 
8.01           Existing Liens
 
8.13           Indebtedness
 
11.02         Administrative Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
 
Form of
 
A           Committed Loan Notice
 
A-1       Swing Line Loan Note
 
B           Note
 
C           Compliance Certificate
 
D-1        Assignment and Assumption
 
D-2        Administrative Questionnaire
 
E            Borrowing Base Report
 
 
v

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 17, 2011, among
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), AMERICAN REALTY CAPITAL TRUST, INC., a Maryland
corporation and the sole member of the sole general partner of Borrower
(“Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and RBS CITIZENS, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
Article I.
Definitions and Accounting Terms
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Property Owner, as lessee, that has a remaining lease
term (including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its commercial
reasonable discretion, is a financeable ground lease.
 
“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Required Lenders:
 
(i)           such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of
any Liens (other than Liens permitted by Section 8.01);
 
(ii)           such Property is a retail, hotel, industrial and/or office
property located within the United States which is one hundred percent (100%)
leased and occupied by a single tenant, with any Property which is leased to a
single tenant having a lease expiration no earlier than December 31, 2015, with
any Property which is or includes a gas station being expressly excluded as an
Acceptable Property; and
 
(iii)           if such Property is owned by, or ground leased pursuant to an
Acceptable Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of
such Subsidiary Guarantor are owned, directly or indirectly by Borrower, free
and clear of any Liens other than Liens permitted by Section 8.01.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Accordion Commitment” means, as applicable, that portion of any Lender’s
commitment issued or increased under Section 2.15 after the Threshold Date.
 
“Accordion Lenders” means any Lender which issues or increases its Commitment
under Section 2.15 after the Threshold Date.
 
“Adjusted Borrowing Base NOI” means, with respect to any Borrowing Base Property
for the prior quarter, annualized, Borrowing Base NOI for such Borrowing Base
Property less the Capital Reserve for such Borrowing Base Property.
 
“Administrative Agent” means RBS in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent Advances” has the meaning specified in Section 10.11(a).
 
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the Closing Date, total One Hundred Fifteen Million Dollars ($115,000,000.00).
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans, the
Swing Line Lender to make Swing Line Loans, and the obligation of L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most-recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):
 
 
 
2

--------------------------------------------------------------------------------

 
 
Applicable Rate
 
Pricing Level
Consolidated Leverage Ratio
Letters of Credit
Eurodollar Rate +
Base Rate +
1
< 40%
2.05%
2.05%
1.25%
2
> 40% but < 45%
2.20%
2.20%
1.50%
3
> 45% but < 50%
2.45%
2.45%
1.50%
4
> 50% but £ 55%
2.65%
2.65%
1.75%
5
> 55% but > 60%
2.85%
2.85%
1.75%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 4 shall apply as of the first (1st)
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.  The Applicable Rate in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 3
(based upon the Pro Forma Financial Statements).
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by Administrative Agent, in substantially the
form of Exhibit D-1 or any other form approved by Administrative Agent and
Borrower.
 
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means initially, the financial statements of
Parent required for the fiscal year ending December 31, 2010, then after the
delivery of the financial statements of Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2011, the most-recent
financial statements furnished pursuant to Section 7.01(a).
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans, the commitment of the Swing Line
Lender to make Swing Line Loans, and of the obligation of L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
 
 
3

--------------------------------------------------------------------------------

 
“Available Loan Amount” means, as of any date of determination, the lesser of
(a) the Aggregate Commitments, and (b) the Borrowing Base.
 
“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one percent (1%) and (b) the rate of interest
in effect for such day as publicly announced from time to time by RBS as its
“prime rate” or “base rate”.  The “prime rate” or “base rate” is a rate set by
RBS based upon various factors including RBS’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate or base rate announced by RBS shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Base” means, as of any date of determination, the lesser of (a) the
amount of Total Outstandings such that the Borrowing Base Asset Value Ratio
shall not be less than 1.60 to 1.0, and (b) the Implied Loan
Amount.  Notwithstanding the foregoing, (1) the amount of the Borrowing Base
attributable to any Dark Property shall not exceed five percent (5%) of the
Borrowing Base, and (2) the amount of the Borrowing Base attributable to any
individual Borrowing Base Property shall not exceed twenty percent (20%) of the
Borrowing Base.
 
“Borrowing Base Asset Value” means, as of any date of determination, the sum of
(a) (i) the aggregate Adjusted Borrowing Base NOI  from Borrowing Base
Properties owned for the entire prior quarter divided by (ii) the Capitalization
Rate, plus (b) the aggregate acquisition cost of all Borrowing Base Properties
owned for a period less than the entire prior quarter; provided that (a) the
aggregate Borrowing Base Asset Value from Borrowing Base Properties owned
pursuant to an Acceptable Ground  Lease shall not exceed fifteen percent (15%)
of the aggregate Borrowing Base Asset Value, and (b) the aggregate Borrowing
Base Asset Value from Borrowing Base Properties which are not hotels or
convenience stores shall not exceed ten percent (10%) of the aggregate Borrowing
Base Asset Value.
 
 
4

--------------------------------------------------------------------------------

 
“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the aggregate of the Total
Outstandings plus the aggregate unsecured Indebtedness of the Consolidated
Group.
 
“Borrowing Base Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate Adjusted Borrowing Base NOI with
respect to the Borrowing Base Properties for the quarter most-recently ended for
which financial statements are available divided by (b) pro forma annual debt
service on an amount equal to Total Outstandings plus the aggregate unsecured
Indebtedness of the Consolidated Group assuming a twenty five (25) year
amortization and an interest rate equal to the greater of (i) seven percent
(7.0%) per annum,  or (ii) the sum of (A) the most-recent rate published on such
date in the United States Federal Reserve Statistical Release (H.15) for ten
(10) year Treasury Constant Maturities plus (B) three percent (3.0%).
 
“Borrowing Base NOI” means, as of any date, the sum of (a) the aggregate NOI for
the most recent fiscal quarter for which financial results have been reported
attributable to all Borrowing Base Properties owned for the entirety of such
fiscal quarter as of the last day of such fiscal quarter plus, (b) in the case
of any Borrowing Base Property that was owned as of the last day of such fiscal
quarter by a Subsidiary Guarantor, but not so owned for the full fiscal quarter,
the additional amount of NOI that would have been earned if such Borrowing Base
Property had been so owned for the full fiscal quarter.
 
“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties, provided  that after
the date that is six (6) months after a Borrowing Base Property  becomes a Dark
Property, said Property shall no longer constitute a Borrowing Base Property and
its Borrowing Base Asset Value and Adjusted Borrowing Base NOI shall be excluded
when calculating the Borrowing Base.
 
“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.
 
“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.
 
“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
“Capital Reserve” means a capital reserve of $0.20 per weighted average gross
leasable square foot for each Property.
 
“Capitalization Rate” means eight and 25/100 percent (8.25).
 
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, Swing Line
Lender, or L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations or Swing Line Loans or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to
(a) Administrative Agent and (b) L/C Issuer or the Swing Line Lender (as
applicable).  The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           demand or time deposits with, or insured certificates of deposit
or bankers' acceptances of, any commercial bank that (A) is a Lender or (B) (i)
is organized under the laws of the United States of America, any state thereof
or the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;
 
(c)           commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least "Prime-1" (or
the then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the REIT or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Act, Public
Law 111-203, 12 U.S.C. 5301 et seq., enacted July 21, 2010, as well as all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued.
 
 
6

--------------------------------------------------------------------------------

 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty-five percent (35%) or more of the Equity
Interests of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such Equity Interests that such person or group has the right to
acquire pursuant to any option right);
 
(b)           William M. Kahane and Nicholas Scharsch shall cease to be members
of the board of directors or other equivalent governing body of Parent; or
 
(c)           Parent shall cease to (i) either be the sole general partner of,
or wholly own and control the general partner of, Borrower or (ii) own, directly
or indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or
 
(d)           Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any Subsidiary Guarantor that owns a
Borrowing Base Property free and clear of any Liens (other than Liens in favor
of Administrative Agent) unless Borrower removes the Borrowing Base Property
owned by such Subsidiary Guarantor from the Borrowing Base in accordance with
Section 4.09.
 
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means the Equity Interest Collateral, and all other property of the
Companies on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.
 
 
7

--------------------------------------------------------------------------------

 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.
 
“Consolidated Adjusted EBITDA” means (a) three (3) month trailing Consolidated
EBITDA of the Consolidated Group, less the Capital Reserve, multiplied by (b)
four (4).
 
“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income for the trailing three months, plus (b) the sum of
the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated); (vi) any other non-cash
charges, and (vii) all commissions, guaranty fees, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); (iii) any other
non-cash income; and (iv) any cash payments made during such period in respect
of items described in clause (b)(v) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income.
 
 
8

--------------------------------------------------------------------------------

 
“Consolidated Fixed Charges” means, on a consolidated basis annualized, for the
Consolidated Group for any period, the sum (without duplication) of
(a) Consolidated Interest Expense, (b) provision for cash income taxes made by
such Person on a consolidated basis in respect of such period, (c) scheduled
principal amortization payments due during such period on account of
Indebtedness of such Person (excluding Balloon Payments), and (d) Restricted
Payments paid in cash with respect to preferred Equity Interests of such Person
during such period.
 
“Consolidated Group” means the Parent and all Persons whose financial results
are consolidated with the Parent for financial reporting purposes under GAAP.
 
“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude interest rate hedge
termination payments or receipts, loan prepayment costs, and upfront loan fees,
interest expense covered by an interest reserve established under a loan
facility and any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.
 
“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Parent for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Company)
in which any Company has an ownership interest, except to the extent that any
such income is actually received by such Company in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
any Company to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Subsidiary.
 
 
9

--------------------------------------------------------------------------------

 
“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.
 
“Consolidated Total Debt” means, as of any date of determination, (1) the
Parent’s consolidated pro rata share of Indebtedness which includes all GAAP
Indebtedness (adjusted to eliminate increases or decreases arising from FAS-141)
including recourse and non-recourse mortgage debt, letters of credit, net
obligations under uncovered interest rate contracts, contingent obligations to
the extent the obligations are binding, unsecured debt, capitalized lease
obligations (including ground leases), guarantees of indebtedness (excluding
traditional carve-outs relating to non-recourse debt obligations), subordinated
debt, and (2) the Parent’s pro rata share of preferred obligations that are
structurally senior to the Obligations.
 
“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage.  A Property will cease to be classified as “Construction in Progress”
on the earlier to occur of (A) the time that such Property has an Occupancy Rate
of greater than ninety percent (90%), or (B) one hundred eighty (180) days after
completion of construction or renovation of such Property, as applicable.
 
“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.
 
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purposes entity covenants.
 
“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Total Outstandings on such date, divided by (b) the Aggregate
Commitments on such date.
 
“Dark Property” shall mean a Borrowing Base Property where one or more of the
tenants previously occupying the Borrowing Base Property has vacated the
Borrowing Base Property, but the Borrowing Base Property remains 100% leased
(without regard to any subleases) to a tenant maintaining a rating of BBB-/Baa3
or better, which tenant is current on payments, has a minimum of eight (8) years
left on the applicable lease and does not have any right to terminate its lease.
 
 
10

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus four percent (4%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus four percent (4%) per annum.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified Borrower, Administrative Agent
or any Lender that it will not comply with its funding obligations or has made
an express public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, unless such obligation is the subject of a good faith dispute,  (c) has
failed, within three (3) Business Days after written request by Administrative
Agent (based on the reasonable belief that such Lender may not fulfill its
funding obligations), to confirm in a manner reasonably satisfactory to
Administrative Agent that it will comply with its funding obligations, provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt by Administrative Agent of such confirmation, or (d) has, or has a
direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.
 
“Dollar” and “$” mean lawful money of the United States.
 
 
11

--------------------------------------------------------------------------------

 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
 
“Environmental Assessment” has the meaning specified in Section 7.12(b).
 
“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.
 
“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:
 
(a)           the presence of any Hazardous Material on any Borrowing Base
Property in violation of any Environmental Requirement, or any escape, seepage,
leakage, spillage, emission, release, discharge or disposal of any Hazardous
Material on or from any Borrowing Base Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
any Borrowing Base Property, on or before the Release Date; or
 
(b)           any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Borrowing Base
Property; or
 
(c)           the breach, in any material respect, of any representation,
warranty, covenant or agreement contained in this Agreement relating to the
presence of any Hazardous Material on any Borrowing Base Property because of any
event or condition occurring or existing on or before the Release Date; or
 
(d)           any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or
 
 
12

--------------------------------------------------------------------------------

 
(e)           any Environmental Claim, or the filing or imposition of any
environmental Lien against any Borrowing Base Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;
 
and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof); (iii)
all liability to pay or indemnify any Person or Governmental Authority for costs
expended in connection with any of the foregoing; (iv) the investigation and
defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment.  “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property (or the Equity Interests therein) or any
future reduction of the sales price of any Borrowing Base Property (or the
Equity Interests therein) by reason of any matter set forth in Section 7.12 or
Section  8.12.
 
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Property Owner, in favor of Administrative Agent and the Lenders.
 
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.
 
“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests owned by the Borrower or any Subsidiary in each Property Owner, and
(ii) one hundred percent (100%) of the Equity Interests in each Company, other
than Borrower and Parent, that owns a direct or indirect interest in a Property
Owner.
 
 
13

--------------------------------------------------------------------------------

 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  Parent or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (A) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be reasonably designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (B) if such rate is
not available at such time for any reason, then the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first (1st) day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by RBS’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period; and
 
 
14

--------------------------------------------------------------------------------

 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two (2) London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
(1) month commencing that day or (ii) if such published rate is not available at
such time for any reason, then the rate per annum determined by Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one (1) month would be offered
by RBS’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excluded Taxes” means, with respect to Administrative Agent, any Lender, L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) any withholding Taxes implied by
Section 501 of the Hiring Incentives to Restore Employment Act (HR284), and
(e) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 11.13), any withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force (including FATCA, which shall be deemed to be in force as of the
date hereof) at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c).
 
 
15

--------------------------------------------------------------------------------

 
“Exclusion Event” has the meaning specified in Section 4.10.
 
“Exclusion Notice” has the meaning specified in Section 4.10
 
 “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
RBS on such day on such transactions as determined by Administrative Agent.
 
“Fee Letter” means the letter agreement, dated May 23, 2011, among Borrower,
Administrative Agent and the Lead Arranger.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized in accordance with the terms hereof, or cancelled
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by the Borrower and the Administrative Agent, as such meaning may be
updated from time to time) which is the basis of the Parent’s publicly filed
financial statements, as adjusted by (a) real estate acquisition costs and
expenses for acquisitions that were consummated and impairment of real estate
assets for the Consolidated Group.
 
 
16

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, Equity
Interests or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lesser of (y) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (z) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Borrower in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.
 
 
17

--------------------------------------------------------------------------------

 
“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
 
“Implied Loan Amount” means, as of any date of determination, the amount of
hypothetical Outstanding Amount plus the aggregate unsecured Indebtedness of the
Consolidated Group that would result, on a proforma basis, in a Borrowing Base
Debt Service Coverage Ratio as of such date of determination equal to 1.50 to
1.0.
 
“Improvements” means any Property Owner’s interest in and to all on site
improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);
 
(d)           Capital Lease Obligations;
 
(e)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest
(excluding perpetual preferred Equity Interests) in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;
 
(f)           all Guarantees of such Person in respect of any of the foregoing;
 
(g)           all obligations of the kind referred to in clauses (a) through (f)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such Lien and (ii) the aggregate amount of the obligations so secured; and
 
 
18

--------------------------------------------------------------------------------

 
(h)           for purposes of Section 9.01(f) only, all obligations of such
Person under Swap Contracts.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Individual Asset Value” means, as applicable for any particular Property, (a)
except as otherwise provided in this definition, the Consolidated Group’s pro
rata share of NOI for the most recent quarter from such Property, multiplied by
four, and divided by the Capitalization Rate, (b) the acquisition price paid for
any Property acquired during the prior quarter, (c) vacant land at cost, (d)
mortgage notes receivable at GAAP, and (e) Construction In Process at cost.
 
“Information” has the meaning specified in Section 11.07.
 
“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.
 
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three (3) months, then the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates, and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each month.
 
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6) or twelve (12) months (if available to all Lenders) thereafter, as
selected by Borrower in its Loan Notice; provided that:
 
 
19

--------------------------------------------------------------------------------

 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 6.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Borrowing.
 
 
20

--------------------------------------------------------------------------------

 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means RBS in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lead Arranger” means RBS, in its capacity as lead arranger and sole bookrunner.
 
“Lease” means each existing or future lease, sublease (to the extent of any
Property Owner’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means, as of any date, an amount equal to Fifteen
Million Dollars ($15,000,000.00).  The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).
 
 
21

--------------------------------------------------------------------------------

 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, the Security Documents, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letter,
and the Guaranties.
 
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
 
“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
or (ii) three percent (3.0%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Property.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.
 
“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.
 
“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Base Asset
Value of such Borrowing Base Property, or (c) material adverse effect on the
ownership of such Borrowing Base Property.
 
“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.
 
 
22

--------------------------------------------------------------------------------

 
“Maturity Date” means” means August 17, 2014, provided that if such date is not
a Business Day, then the Maturity Date shall be the next preceding Business Day.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
 
“NOI” means, with respect to any Property for any period, property rental and
other income (as determined by GAAP) attributable to such Property accruing for
such period (adjusted to eliminate the straight lining of rents) minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower or the Guarantors, any interest expense or other debt service
charges and any non-cash charges such as depreciation or amortization of
financing costs.
 
“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions).  For
the avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.
 
“Note” means a promissory note made by Borrower in favor of each Lender
requesting same evidencing Loans made by such Lender, substantially in the form
of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to the
“Obligations” in the Subsidiary Guaranty and the Security Documents, and any
other Guaranties, security agreements, or pledge agreements delivered to
Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter owed to
Administrative Agent, any Lender, or any Affiliate of Administrative Agent or
any Lender arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations.
 
 
23

--------------------------------------------------------------------------------

 
“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased and occupied by bona fide tenants of such Property pursuant
to bona fide tenant Leases, in each case, which tenants are not more than 30
days past due in the payment of all rent or other similar payments due under
such Leases.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date, (b)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swing Line Loans occurring on such date, and (c)  with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.
 
“Parent” has the meaning specified in the introductory paragraph hereto.
 
 
24

--------------------------------------------------------------------------------

 
“Parent Guaranty” means the Guaranty Agreement executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.
 
“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
 
“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of the Parent, and (ii)
the amount of distributions required to be paid by Parent in order for Parent to
qualify as a REIT, and (b) for Borrower for any fiscal year of Borrower,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of Borrower and its
Subsidiaries thereafter, and (ii) the amount of distributions required to be
paid by Borrower to Parent in order for Parent to qualify as a REIT.
 
“Permitted Percentage” shall mean twenty five percent (25.00%).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 7.02.
 
“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of Administrative Agent, for the
benefit of the Lenders, covering the Equity Interest Collateral.
 
 
25

--------------------------------------------------------------------------------

 
“Pledgors” means, collectively, each Person that owns Equity Interests in a
Property Owner and the general partner of each Property Owner that is a limited
partnership; “Pledgor” means any one of the Pledgors.
 
“Pro Forma Financial Statements” has the meaning specified in Section 6.05(c).
 
“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.
 
“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, and “Property Owner” means any one of the Property Owners.
 
“Property Information” has the meaning specified in Section 4.03.
 
“Public Lender” has the meaning specified in Section 7.02.
 
“RBS” means RBS Citizens, N.A., a national banking association.
 
“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.
 
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
 
“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.
 
“Register” has the meaning specified in Section 11.06(c).
 
“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release Condition” means that, after giving effect to any requested release of
a Borrowing Base Property, the Borrowing Base Asset Value shall be at least One
Hundred Million Dollars ($100,000,000.00).
 
“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Equity Collateral been released; and (b) the date on
which the Liens of the Equity Collateral are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and control of the Equity Interests of each Property Owner has been given to and
accepted by the purchaser or Administrative Agent free of occupancy and claims
to occupancy by the Companies and their respective heirs, devisees,
representatives, successors, and assigns; provided that if such payment,
performance, release, foreclosure, or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice, or otherwise
barred by Law from further assertion.
 
 
26

--------------------------------------------------------------------------------

 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans,  and the obligation of L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
Swing Line Loans and L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that at all times when two or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two Lenders unless
only two Lenders are party to this Agreement and one of such Lenders is a
Defaulting Lender.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).
 
 
27

--------------------------------------------------------------------------------

 
“S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Debt” means, as of any date of determination, that portion of
Consolidated Total Debt which is secured by a lien on any real property owned or
leased by the Borrower or its subsidiaries.
 
“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Debt, divided by (b) Total Asset
Value.
 
“Security Documents” means:
 
(a)           the Pledge Agreements;
 
(b)           financing statements to be filed with the appropriate state and/or
county offices for the perfection of a security interest in any of the
Collateral; and
 
(c)           all other agreements, documents, and instruments securing the
Obligations or any part thereof, as shall from time to time be executed and
delivered by Borrower, Subsidiary Guarantors, or any other Person in favor of
Administrative Agent.
 
“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.
 
“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower
owning a direct or indirect interest in a Borrowing Base Property (including
each Property Owner), and the general partner of each Subsidiary that is a
limited partnership and “Subsidiary Guarantor” means any one of the Subsidiary
Guarantors.
 
“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
28

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means RBS Citizens, N.A. in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-1.
 
“Swing Line Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000.00).  The Swing Line Sublimit is part of, and not in additional to,
the Aggregate Commitments.
 
 “Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $50,000,000 for any Non-Recourse Indebtedness and $0
for any Recourse Indebtedness.
 
 
29

--------------------------------------------------------------------------------

 
“Threshold Date” means the date upon which Threshold Percentage exceeds the
Permitted Percentage.
 
“Threshold Percentage” means the ratio, expressed as a percentage, of (a) the
aggregate Individual Asset Value of Threshold Transactions entered into after
the Closing Date, to (b) the Tangible Net Worth of the Consolidated Group as of
the Closing Date.
 
“Threshold Reduction Amount” means (a) as applicable to the amount of the
Commitment of each Lender outstanding as of the Threshold Date, the dollar
amount of such Lender’s Commitment as of the Threshold Date multiplied by the
Threshold Percentage, (b) as applicable to each Lender for each Threshold
Transaction occurring after the Threshold Date, the dollar amount of such
Lender’s Commitment as of the Threshold Date (prior to giving effect to any
reduction in such Commitment as required under Section 2.06(b) as of the
Threshold Date) multiplied by, as of the date of such Threshold Transaction, the
incremental increase in the Threshold Percentage as a result of such Threshold
Transaction, and (c) as to the Accordion Commitment of each Accordion Lender,
(i) for the Threshold Trigger Date applicable to such Accordion Lender, the then
applicable Threshold Percentage multiplied by such Accordion Commitment, and
(ii) for each Threshold Transaction thereafter, the dollar amount of such
Accordion Lender’s Accordion Commitment as of the Threshold Trigger Date
applicable to such Accordion Lender (prior to giving effect to any reduction in
such Commitment as required under Section 2.06(b) as of the Threshold Trigger
Date) multiplied by, as of the date of any Threshold Transaction, the
incremental increase in the Threshold Percentage as a result of such Threshold
Transaction.
 
“Threshold Transactions” means any Disposition by any member of the Consolidated
Group.
 
“Threshold Trigger Date” shall mean, as to each Accordion Lender, the date upon
which the first Threshold Transaction occurs after the Threshold Date and the
issuance of such Accordion Lender’s Accordion Commitment.
 
“Title Company” means Chicago Title Insurance Company or such other title
insurance company reasonably acceptable to Administrative Agent.
 
“Total Asset Value” means the sum of (a) Consolidated Group’s pro rata share of
NOI for the most recent quarter, multiplied by four, and divided by the
Capitalization Rate (excluding the Consolidated Group’s pro rata share of the
NOI for any Property not owned for the entire prior quarter), (b) the
acquisition price paid for any Property acquired during the prior quarter, (c)
cash and Cash Equivalents at quarter end, (d) vacant land at cost (e) mortgage
notes receivable at GAAP, and (f) Construction In Process at cost.
 
“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intra-company Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.
 
“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans, Swing Line Loans, and all L/C Obligations.
 
 
30

--------------------------------------------------------------------------------

 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:
 
Daily Usage
Unused Rate
<50%
0.25%
>50%
0.15%

 
“Variable Rate Indebtedness” means any Indebtedness that bears interest at a
variable rate without the benefit of a Swap Contract.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, accounts and contract rights.
 
 
31

--------------------------------------------------------------------------------

 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Pro Forma Financial Statements or the
Audited Financial Statements, as applicable, except as otherwise specifically
prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder the Parent shall be
deemed to own one hundred percent (100%) of the equity interests in the
Borrower.
 
1.04 Rounding.  Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
 
32

--------------------------------------------------------------------------------

 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the undrawn amount of such
Letter of Credit at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall, for purposes of determining the Total
Outstandings, be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
 
Article II.
The Commitments and Credit Extensions
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided that after giving effect to any Committed
Borrowing, (a) the Total Outstandings shall not exceed the Available Loan
Amount, and (b) the aggregate Outstanding Amount of the Committed Loans of any
Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment and the Available
Loan Amount, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone.  Each such notice must be received by Administrative Agent not later
than 10:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower.  Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(b), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then (I) so long as no Event of Default
exists, the applicable Committed Loans shall be made as, or continued to, a
Eurodollar Rate Loan of the same Type and with an Interest Period of one (1)
month and (II) if an Event of Default exists, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans.  If Borrower requests
a Committed Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, then it will be deemed to have specified an Interest Period of one (1)
month.
 
 
33

--------------------------------------------------------------------------------

 
(b) Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic continuation described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office not later than 12:00 noon on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 5.01),
Administrative Agent shall make all funds so received available to Borrower by
1:00 p.m. in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of RBS with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Administrative Agent by
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
Required Lenders.
 
(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in RBS’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.
 
 
34

--------------------------------------------------------------------------------

 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Available Loan Amount, (y) the aggregate
Outstanding Amount of the Loans of any Lender plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
 
(ii) L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the initial stated expiry date of the
requested Letter of Credit (notwithstanding “evergreen” renewal provisions)
would occur more than twelve (12) months after the date of issuance or last
extension, unless Required Lenders have approved such expiry date; or
 
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) all the Lenders have approved such
expiry date, or (2) the Borrower agrees to deliver to the Administrative Agent
no later than sixty (60) days prior to the Letter of Credit Expiration Date Cash
Collateral in an amount equal to the undrawn amount of such Letter of Credit,
with the Borrower hereby irrevocably requesting a Committed Borrowing of a Base
Rate Loan to fund such Cash Collateral payment in the event the Borrower does
not deliver such Cash Collateral to the Administrative Agent on the due date
thereof.
 
 
35

--------------------------------------------------------------------------------

 
(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;
 
(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $25,000;
 
(D) the Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) any Lender is at that time a Defaulting Lender, unless such Lender or
Borrower delivers Cash Collateral or enters into other arrangements with L/C
Issuer satisfactory to L/C Issuer (in its sole discretion) to eliminate L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or
 
(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
 
(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.
 
 
36

--------------------------------------------------------------------------------

 
(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
 
(vi) L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (A) provided to Administrative
Agent in Article X with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article X included L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower.  Such Letter of Credit
Application must be received by L/C Issuer and Administrative Agent not later
than 11:00 a.m. at least two (2) Business Days (or such later date and time as
Administrative Agent and L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) the purpose and nature of
the requested Letter of Credit.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to L/C Issuer (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
customary matters as L/C Issuer may require.  Additionally, Borrower shall
furnish to L/C Issuer and Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as L/C Issuer or Administrative Agent may
reasonably require.
 
(ii) Within three (3) Business Days following receipt of any Letter of Credit
Application, L/C Issuer will confirm with Administrative Agent (by telephone or
in writing) that Administrative Agent has received a copy of such Letter of
Credit Application from Borrower and, if not, L/C Issuer will provide
Administrative Agent with a copy thereof.  Unless L/C Issuer has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with L/C
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
 
 
37

--------------------------------------------------------------------------------

 
(iii) If Borrower so requests in any applicable Letter of Credit Application,
then L/C Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit L/C Issuer to prevent any
such extension at least once in each twelve (12) month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by L/C Issuer, Borrower shall not
be required to make a specific request to L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) L/C Issuer to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date, or such later date (but no later than
twelve (12) months after the Letter of Credit Expiration Date) if (1) all the
Lenders have approved such expiry date, or (2) the Borrower agrees to deliver to
the Administrative Agent no later than sixty (60) days prior to the Letter of
Credit Expiration Date Cash Collateral in an amount equal to the undrawn amount
of such Letter of Credit, with the Borrower hereby irrevocably requesting a
Committed Borrowing of a Base Rate Loan to fund such Cash Collateral payment in
the event the Borrower does not deliver such Cash Collateral to the
Administrative Agent on the due date thereof; provided that L/C Issuer shall not
permit any such extension if (A) L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from Administrative Agent that Required Lenders have elected not to
permit such extension, (2) from Borrower that Borrower has elected not to permit
such extension, or (3) from Administrative Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing L/C Issuer not to permit such
extension.
 
 
38

--------------------------------------------------------------------------------

 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall exercise commercially
reasonable efforts to notify Borrower and Administrative Agent thereof within
one (1) Business Day after receipt of such notice and of the date required for
payment of such drawing under such Letter of Credit.  Not later than 1:00 p.m.
on the date of any payment by L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), Borrower shall reimburse L/C Issuer through
Administrative Agent in an amount equal to the amount of such drawing.  If
Borrower fails to so reimburse L/C Issuer by such time, Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by L/C Issuer or
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.  If such Base Rate Loans are so disbursed to pay an Unreimbursed
Amount, then no Default or Event of Default shall be deemed to have occurred.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of L/C Issuer at Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
Borrower in such amount.  Administrative Agent shall remit the funds so received
to L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to Administrative Agent for
the account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
 
39

--------------------------------------------------------------------------------

 
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of Borrower to reimburse L/C Issuer
for the amount of any payment made by L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of L/C
Issuer submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.  Nothing contained in this Section 2.03(c), however, shall be deemed or
otherwise construed to impose any liability upon Borrower for any default by any
Lender in the performance of its obligations under this Section 2.03.
 
 
40

--------------------------------------------------------------------------------

 
(d) Repayment of Participations.
 
(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if Administrative Agent receives for
the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.
 
(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any material
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
 
41

--------------------------------------------------------------------------------

 
(iv) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit, provided that, under such circumstances, the payment by the
L/C Issuer does not constitute gross negligence of the L/C Issuer; or any
payment made by L/C Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
 
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly, and in any event within three (3) Business Days, notify L/C
Issuer.  Borrower shall be conclusively deemed to have waived any such claim
against L/C Issuer and its correspondents unless such notice is given as
aforesaid.
 
(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of L/C Issuer, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer
Document.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee or any other Person at law or under any other
agreement.  None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against L/C Issuer, and L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, and L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
 
42

--------------------------------------------------------------------------------

 
(g) Applicability of ISP. Unless otherwise expressly agreed by L/C Issuer and
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each standby Letter of Credit.
 
(h) Letter of Credit Fees.  Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the tenth (10th) Business Day after
the end of each March, June, September and December, commencing with the first
(1st) such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of Required Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate per annum equal to one
eighth of one percent (0.125%), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth (10th) Business Day after the
end of each March, June, September and December in respect of the most-recently
ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first (1st) such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, Borrower shall pay directly to L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within five (5) Business
Days of demand and are nonrefundable.
 
 
43

--------------------------------------------------------------------------------

 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.04, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $25,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
 
44

--------------------------------------------------------------------------------

 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 5.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
 
45

--------------------------------------------------------------------------------

 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
 
46

--------------------------------------------------------------------------------

 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Committed Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $25,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
Borrower, then Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
 
 
47

--------------------------------------------------------------------------------

 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $25,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Total Outstandings at any time exceed the Available
Loan Amount, then Borrower shall, within three (3) Business Days, prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Available Loan Amount
with any prepayment hereunder be applied first to any Base Rate Loans
outstanding and then to the Eurodollar Rate Loans outstanding.
 
(d) Upon the occurrence of any Change of Control, the Commitment of each Lender
shall automatically terminate and the Borrower shall, within five (5) Business
Days thereafter, (i) prepay in full the Outstanding Amount of Loans held by each
Lender, (ii) Cash Collateralize all outstanding L/C Obligations, and (iii) pay
all fees, expenses and other amounts due to the Administrative Agent and the
Lenders hereunder.
 
2.06 Termination or Reduction of Commitments.
 
(a) Voluntary.  Borrower may, upon notice to Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by
Administrative Agent not later than 11:00 a.m. three (3) Business Days (or such
shorter period agreed to by Administrative Agent in writing) prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Available Loan Amount, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, then such Sublimit shall be automatically reduced by the amount of
such excess.  Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
 
 
48

--------------------------------------------------------------------------------

 
(b) Required.  The Commitment of each Lender shall be immediately and
permanently reduced by the Threshold Reduction Amount on the Threshold Date, and
shall thereafter continue to be immediately reduced by each Threshold Reduction
Amount as a result of any Threshold Transaction thereafter occurring.  The
Borrower shall, as necessary, within three (3) Business Days of the Threshold
Date and within three (3) Business Days of each date thereafter that the
Threshold Percentage increases, (i) prepay the Loans outstanding held by each
Lender and/or Swing Loans so that the aggregate Outstanding Amount of the Loans
of each Lender plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
reduced Commitment, and, as applicable,  (ii) Cash Collateralize the Applicable
Percentage of the outstanding L/C Obligations of each Lender to the extent
necessary for the Borrower to remain in compliance with Sections 2.03(a)(i) and
2.05(c) above after giving effect to the reduction of such Commitment(s).  If,
after giving effect to any reduction of any Commitments under this Section
2.06(b), the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the reduced Aggregate Commitments, then such Sublimit shall be
automatically reduced by the amount of such excess.
 
2.07 Repayment of Loans.
 
(a) Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date that is ten (10) Business Days after such Loan is made and (ii) the
Maturity Date; provided further that Swing Line Loans shall not be outstanding
for more than fifteen (15) days during each calendar month.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.
 
(b) 
 
(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
 
49

--------------------------------------------------------------------------------

 
(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of Required Lenders, while any Event of Default exists,
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03, Borrower shall pay to Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage, an unused fee equal to the
Unused Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17.  The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable monthly in arrears on the
tenth (10th) Business Day after the end of each month, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period.  The unused fee shall be calculated monthly in arrears.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
 
50

--------------------------------------------------------------------------------

 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent, or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by Parent and Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, then Borrower shall be
obligated to pay to Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, automatically and without further action by
Administrative Agent, any Lender or L/C Issuer), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or
under Article IX.  Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.
 
 
51

--------------------------------------------------------------------------------

 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  If and to the extent Administrative Agent shall not
make such payments to a Lender when due as set forth in the preceding sentence,
then such unpaid amounts shall accrue interest, payable by Administrative Agent,
at the Federal Funds Rate from the due date until (but not including) the date
on which Administrative Agent makes such payments to such Lender.  All payments
received by Administrative Agent after 1:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b) Clawback.
 
(i) Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Committed Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. The
Administrative Agent shall use its best efforts to provide the Borrower with
notice (but failure to provide such notice shall not act as a waiver or
limitation of any of the Administrative Agent’s rights under this Section
2.12(b)) of its intent to so fund to the Borrower without having received all
Lenders’ share of such Committed Borrowing.  In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period, then
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.
 
 
52

--------------------------------------------------------------------------------

 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or L/C Issuer, as the case may be, the amount due.  In such event,
if Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, within one (1) Business Day.  If and to the
extent Administrative Agent shall not return such funds to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by Administrative Agent, at the Federal Funds Rate from the
due date until (but not including) the date on which Administrative Agent
returns such funds to such Lender.
 
A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, then Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Swing Line Loans and/or in Letters of
Credit and to make payments pursuant to Section 11.04(d) are several and not
joint.  The failure of any Lender to make any Loan, to fund any participation or
to make any payment under Section 11.04(d) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 11.04(d).
 
 
53

--------------------------------------------------------------------------------

 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in Swing Line Loans or L/C Obligations held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Swing Line Loans or L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price immediately restored
to the extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in Swing Line Loans or L/C Obligations to
any assignee or participant, other than an assignment to Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 RESERVED.
 
 
54

--------------------------------------------------------------------------------

 
2.15 Increase in Commitments.
 
(a) Election to Increase.  Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Parent and
Borrower may from time to time, request an increase in the Aggregate Commitments
to an amount not exceeding $250,000,000 (less the amount of any permanent
reductions in the Aggregate Commitments pursuant to Sections 2.06(a)) either by
designating another bank or financial institution not theretofore a Lender to
become a Lender (such designation to be effective only with the prior written
consent of the Administrative Agent and the L/C Issuer and the Swing Line
Lender, which consents will not be unreasonably withheld, conditioned or
delayed) and/or by agreeing with an existing Lender or Lenders that such
Lender’s Commitment shall be increased; provided that (i) any such election for
an increase by such other bank or financial institution not theretofore a Lender
shall be in a minimum amount of $10,000,000 in any one instance, (ii) Parent and
Borrower may make a maximum of two (2) such requests, and (iii) no Lender shall
have any obligation to increase its Commitment hereunder.   Upon execution and
delivery by the Borrower and such Lender or other bank or financial institution
of an instrument in form and substance reasonably satisfactory to the
Administrative Agent to effect such increase, including, as required, a new or
amended Note, such existing Lender shall have a Commitment as therein set forth
or such bank or financial institution shall become a Lender with a Commitment as
therein set forth and all the rights and obligations of a Lender with such a
Commitment hereunder.
 
(b) Effective Date.  If the Aggregate Commitments are increased in accordance
with this Section 2.15, then Administrative Agent, Parent, and Borrower shall
determine the effective date (the “Increase Effective Date”).  Administrative
Agent shall promptly notify Parent, Borrower, and the Lenders of the Increase
Effective Date.
 
(c) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, Parent and Borrower shall deliver to Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of Parent or Borrower (on behalf of
each Loan Party) (i) certifying and attaching the resolutions adopted by such
Parent and Borrower (on behalf of each Loan Party) approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section6.05(b) shall be deemed to refer to the most-recent statements
furnished pursuant to Section 7.01(b), and (B) no Default exists.  Borrower
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section 2.15.
 
(d) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
 
 
55

--------------------------------------------------------------------------------

 
2.16 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of Administrative Agent or
L/C Issuer if (i) L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, Borrower shall, in each case, within two (2)
Business Days Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender, within
five (5) Business Days of the request of Administrative Agent, the Swing Line
Lender or L/C Issuer, Borrower shall deliver to Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv), Section 11.13, and any Cash Collateral provided
by the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest-bearing deposit accounts at RBS.  Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer and
the Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, Borrower or the relevant
Defaulting Lender will, within five (5) Business Days after demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided that
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 9.03), and (y) the Person providing Cash Collateral and
L/C Issuer or the Swing Line Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
 
56

--------------------------------------------------------------------------------

 
2.17 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be reasonably determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to L/C Issuer
or Swing Line Lender hereunder; third, if so determined by Administrative Agent
or requested by L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in an interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, Swing Line Lender, or L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Swing Line Lender, or L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of and L/C Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
57

--------------------------------------------------------------------------------

 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any unused fee pursuant to Section 2.09 for any period during which that Lender
is a Defaulting Lender (and Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) pursuant to Section 2.09 for any period during which that Lender is a
Defaulting Lender and the Borrower shall (A) except to the extent Borrower has
provided Cash Collateral with respect to such Defaulting Lender’s Fronting
Exposure, be required to pay to the Swing Line Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender,
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, or Swing Line
Loans pursuant to Section 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.
 
(b) Defaulting Lender Cure.  If Borrower, Administrative Agent, Swing Line
Lender, and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit or Swing Line Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
 
58

--------------------------------------------------------------------------------

 
2.18 Guaranties.  Pursuant to the Parent Guaranty, Parent shall unconditionally
Guarantee in favor of Administrative Agent and Lenders the full payment and
performance of the Obligations.  Pursuant to the Subsidiary Guaranty or an
addendum thereto in the form attached to the Subsidiary Guaranty, Parent and
Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary Guaranty
unconditionally guarantying in favor of Administrative Agent and Lenders the
full payment and performance of the Obligations.
 
Article III.
Taxes, Yield Protection and Illegality
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require Borrower or Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Administrative Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
 
(ii) If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent or Borrower, as applicable, shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent or Borrower, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
 
59

--------------------------------------------------------------------------------

 
(b) Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.
 
(i) Without limiting the provisions of subsection (a) or (b) above, Borrower
shall, and does hereby, indemnify Administrative Agent, each Lender and L/C
Issuer, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or L/C Issuer for
any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or L/C Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or L/C Issuer, shall be conclusive absent manifest error.
 
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and L/C Issuer shall, and does hereby, indemnify Borrower and Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for Borrower or Administrative Agent)
incurred by or asserted against Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or L/C Issuer,
as the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or L/C
Issuer, as the case may be, to Borrower or Administrative Agent pursuant to
subsection(e).  Each Lender and L/C Issuer hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to Administrative Agent under this
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
 
60

--------------------------------------------------------------------------------

 
(d) Evidence of Payments.  Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.
 
(i) Each Lender shall deliver to Borrower and to Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,
 
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and
 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
 
61

--------------------------------------------------------------------------------

 
(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(2) executed originals of Internal Revenue Service Form W-8ECI,
 
(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,
 
(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.
 
(iii) Each Lender shall promptly (A) notify Borrower and Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be.  If
Administrative Agent, any Lender or L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Administrative Agent, such Lender or L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Administrative Agent, such Lender or L/C Issuer, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent,
such Lender or L/C Issuer in the event Administrative Agent, such Lender or L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require Administrative Agent, any Lender or
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Borrower or any other Person.
 
 
62

--------------------------------------------------------------------------------

 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03 Inability to Determine Rates.  If Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
 
 
63

--------------------------------------------------------------------------------

 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;
 
(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or
 
(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, then Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.
 
 
64

--------------------------------------------------------------------------------

 
(b) Capital Requirements.  If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or L/C Issuer, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that  Borrower shall have received at least ten (10) days’ prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender.  If
a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
 
 
65

--------------------------------------------------------------------------------

 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;
 
excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, L/C Issuer, or any Governmental Authority for the account
of any Lender or L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any material unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
L/C Issuer, as the case may be.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with
Section 11.13.
 
 
66

--------------------------------------------------------------------------------

 
3.07 Survival.  All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
 
Article IV.
Borrowing Base
 
4.01 Initial Borrowing Base.  As of the Closing Date, the Borrowing Base shall
consist of the Initial Borrowing Base Properties.
 
4.02 Changes in Borrowing Base Calculation.  Each change in the Borrowing Base
shall be effective upon receipt of a new Borrowing Base Report pursuant to
Section 7.02(b); provided that any increase in the Borrowing Base reflected in
such Borrowing Base Report shall not become effective until (a) the first (1st)
Business Day following admission of any new Borrowing Base Property, and (b) the
fifth (5th) Business Day following delivery of the new Borrowing Base Report in
all other instances, and provided, further, that any change in the Borrowing
Base as a result of the admission of an Acceptable Property into the Borrowing
Base pursuant to Section 4.03 shall be effective upon the date that such
Acceptable Property is admitted into the Borrowing Base.
 
4.03 Requests for Admission into Borrowing Base.  Borrower shall provide
Administrative Agent with a written request for an Acceptable Property to be
admitted into the Borrowing Base.  Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) UCC searches
related to the applicable Property Owner and the owners of the Equity Interests
of such Property Owner; (d) the documents and information with respect to such
Acceptable Property listed in Section 4.11; (e) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base with such Acceptable Property included in the Borrowing Base;
(f) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Parent and Borrower will be in compliance with the
terms of this Agreement with the inclusion of such Acceptable Property included
the calculation of the Borrowing Base; and (g) such other customary information
reasonably requested by Administrative Agent as shall be necessary in order for
Administrative Agent to determine whether such Acceptable Property is eligible
to be a Borrowing Base Property.
 
4.04 Eligibility.  In order for an Acceptable Property to be eligible for
inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:
 
(a) all Property Information with respect to such Acceptable Property shall be
reasonably acceptable to Administrative Agent;
 
 
67

--------------------------------------------------------------------------------

 
(b) no Material Title Defect with respect to such Acceptable Property shall
exist;
 
(c) such Acceptable Property shall have reasonably satisfactory access to public
utilities;
 
(d) the admission of such Acceptable Property into the Borrowing Base shall not
breach any obligation of the Borrower under any Contractual Obligation;
 
(e) the Acceptable Environmental Report with respect to such Acceptable Property
shall not reveal any Material Environmental Event; and
 
(f) the property condition report with respect to such Acceptable Property shall
not reveal any material defects.
 
4.05 Approval of Borrowing Base Properties.  Each Acceptable Property shall be
subject to Administrative Agent’s approval for admission into the Borrowing
Base.  Administrative Agent hereby approves all Initial Borrowing Base
Properties for admission into the Borrowing Base.
 
4.06 Liens on Borrowing Base Properties.  An Acceptable Property shall not be
admitted into the Borrowing Base until: (a) the Borrower and any applicable
Pledgors shall have executed and delivered (or caused to be executed and
delivered) a Subsidiary Guaranty and a Pledge Agreement covering the Equity
Interests with respect to the applicable Property Owner and such Property
Owner’s general partner, if such Property Owner is a limited partnership; and
(c) Borrower shall have delivered to Administrative Agent all of the Property
Information listed in Section 4.11.
 
4.07 Notice of Admission of New Borrowing Base Properties.  If, after the date
of this Agreement, an Acceptable Property meets all the requirements to be
included in the Borrowing Base set forth in this Article IV, then Administrative
Agent shall notify Borrower and Lenders in writing (a) that such Acceptable
Property is admitted into the Borrowing Base, and (b) of any changes to the
Borrowing Base as a result of the admission of such Acceptable Property into the
Borrowing Base.
 
4.08 RESERVED.
 
4.09 Release of Borrowing Base Property.  The Borrower shall provide the
Administrative Agent with no less than five (5) Business Days written notice of
any proposed sale, refinancing or other permanent disposition of any Borrowing
Base Property, and in connection therewith, Administrative Agent shall release
such Borrowing Base Property from the Borrowing Base and any and all Liens in
the Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that no Default exists before and after giving effect thereto (other than
Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base) and the Release Condition shall be satisfied; provided,
further, that Administrative Agent shall have no obligation to release any such
Liens or obligations without a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
without such Borrowing Base Property and a Compliance Certificate setting forth
in reasonable detail the calculations required to show that Parent and Borrower
are in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release.  In addition, to the extent
the Administrative Agent has received a Subsidiary Guaranty and/or Equity
Interest collateral with respect to any Company or Property which does not own,
directly or indirectly, a Borrowing Base Property, provided no Default is then
in existence, the Administrative Agent will release such Subsidiary Guaranty
and/or Equity Interest collateral upon the request of the Borrower in connection
with any sale or financing not prohibited under this Agreement or the creation
of any joint venture Investment not prohibited hereunder.
 
 
68

--------------------------------------------------------------------------------

 
4.10 Exclusion Events.  Each of the following events shall be an “Exclusion
Event” with respect to a Borrowing Base Property:
 
(a) such Borrowing Base Property suffers a Material Environmental Event after
the date of this Agreement which the Administrative Agent determines, acting
reasonably and in good faith, materially impairs the Borrowing Base Asset Value
or marketability of such Borrowing Base Property;
 
(b) Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Property was admitted
into the Borrowing Base (or in the case of an uninsured Casualty, in respect of
such Borrowing Base Property, is reasonably likely to become a Material Property
Event) which the Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Borrowing Base Asset Value or marketability of
such Borrowing Base Property;
 
(c) (i) any default by any Property Owner, as tenant under any applicable
Acceptable Ground Lease, in the observance or performance of any material term,
covenant, or condition of any applicable Acceptable Ground Lease on the part of
such Property Owner to be observed or performed and said default is not cured
following the expiration of any applicable grace and notice periods therein
provided, or (ii)  the leasehold estate created by any applicable Acceptable
Ground Lease shall be surrendered or (iii)  any applicable Acceptable Ground
Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and
 
(d) The Improvements have been damaged (ordinary wear and tear excepted) and not
repaired or are the subject of any pending or, to any Loan Party’s knowledge,
threatened Condemnation or adverse zoning proceeding, except as could not
reasonably be expected to cause a Material Property Event.
 
 
69

--------------------------------------------------------------------------------

 
After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing
Base.  Borrowing Base Properties which have been subject to an Exclusion Event
may, at Borrower’s request, be released from the Borrowing Base; provided that
such release shall be subject to the conditions for release set forth in
Section 4.09.
 
If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV.  Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.
 
4.11 Documentation Required with Respect to Borrowing Base Properties.  Borrower
shall deliver, or shall cause the applicable Property Owner to deliver, each of
the following with respect to each Acceptable Property to be admitted to the
Borrowing Base:
 
(a) UCC-1 financing statements which shall have been furnished for filing in all
filing offices that Administrative Agent may reasonably require;
 
(b) if such Acceptable Property is held pursuant to an Acceptable Ground Lease,
true and correct copies of such Acceptable Ground Lease and any Guarantees
thereof; and (ii) to the extent required by Administrative Agent or the Required
Lenders in their reasonable discretion, recognition agreements and estoppel
certificates executed by the lessor under such Acceptable Ground Lease, in form
and content reasonably satisfactory to Administrative Agent or the Required
Lenders, as applicable;
 
(c) a true and correct rent roll for such Acceptable Property; and
 
(d) a current property conditions report performed by an engineer reasonably
satisfactory to Administrative Agent.
 
Article V.
Conditions Precedent to Credit Extensions
 
5.01 Conditions of Initial Credit Extension.  The obligation of L/C Issuer,
Swing Line Lender, and each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
 
(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and each of the Lenders:
 
 
70

--------------------------------------------------------------------------------

 
(i) executed counterparts of this Agreement, the Guaranties, and the applicable
Pledge Agreements, sufficient in number for distribution to Administrative
Agent, each Lender, and Borrower;
 
(ii) a Note executed by Borrower in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not have a Material Adverse Effect;
 
(v) a favorable opinion of legal counsel to the Loan Parties and local counsel
to the Loan Parties in the jurisdictions in which the Initial Borrowing Base
Properties are located, in each case, addressed to Administrative Agent and each
Lender, as to matters concerning due formation and applicable good standing of
the Loan Parties and the due execution and enforceability of the Loan Documents;
 
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Pro Forma Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(viii) a duly completed Borrowing Base Report and Compliance Certificate as of
the Closing Date, signed by a Responsible Officer of Borrower;
 
 
71

--------------------------------------------------------------------------------

 
(ix) the Property Information with respect to each of the Initial Borrowing Base
Properties;
 
(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and
 
(xi) such other customary assurances, certificates, documents, consents or
opinions as Administrative Agent, Swing Line Lender, L/C Issuer or Required
Lenders reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
5.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in which case it shall be true and correct
in all respects (after giving effect to any such qualification)) on and as of
the date of such Credit Extension; provided, if any such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified as to “materiality,” “Material Adverse Effect” or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) as of such earlier date; provided,
further, that, for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.01(b).
 
 
72

--------------------------------------------------------------------------------

 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) Administrative Agent and, if applicable, Swing Line Lender or L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
(d) After giving effect to such proposed Credit Extension, the Total
Outstandings do not exceed the Available Loan Amount.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections5.02(a),
(b), and (d) have been satisfied on and as of the date of the applicable Credit
Extension.
 
Article VI.
Representations and Warranties
 
Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:
 
6.01 Existence, Qualification and Power; Compliance with Laws.  Parent, Borrower
and each Subsidiary Guarantor (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.
 
6.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
 
73

--------------------------------------------------------------------------------

 
6.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.
 
6.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally.
 
6.05 Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Parent
as of the date thereof and their results of operations for each period covered
thereby in accordance with GAAP consistently applied throughout the each period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
 
(b) The most recent unaudited consolidated and consolidating balance sheets of
Parent delivered pursuant to Section 7.01(b) (it being acknowledged that, as of
the Closing Date, no such balance sheets or statements have been so delivered),
and the related consolidated and consolidating statements of income or
operations, consolidated shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(c) The consolidated and consolidating pro forma balance sheets of Parent as of
the Closing Date, and the related consolidated and consolidating pro forma
statements of income for the portion of the fiscal year then ended (the “Pro
Forma Financial Statements”), certified by the chief financial officer or
treasurer of Parent, copies of which have been furnished to each Lender, fairly
present the consolidated and consolidating pro forma financial condition of
Parent as of such date and the consolidated and consolidating pro forma results
of operations of Parent for the period ended on such date, all in accordance
with GAAP.
 
 
74

--------------------------------------------------------------------------------

 
(d) From and after the date of the Audited Financial Statements, and thereafter,
from and after the date of the most recent financial statements delivered
pursuant to Section 7.01(a) or 7.01(b), there has been no event or circumstance,
either individually or in the aggregate, that has had or would have a Material
Adverse Effect.
 
6.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of any Company without independent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06.
 
6.07 No Default.  No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing.
 
6.08 Ownership of Property; Liens; Equity Interests.  Each Property Owner has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Borrowing Base Properties necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Each
applicable Property Owner has good record and marketable fee simple title (or,
in the case of Acceptable Ground Leases, a valid leasehold) to the Borrowing
Base Property owned by such Property Owner, subject only to Liens permitted by
Section 8.01.  All of the outstanding Equity Interests in each Property Owner
have been validly issued, are fully paid and nonassessable and are owned by the
applicable Pledgors free and clear of all Liens (other than Liens permitted by
Section 8.01).
 
6.09 Environmental Compliance.
 
(a) The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Parent and
Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) To the best of the Borrower’s knowledge, without independent investigation,
and except as otherwise may be disclosed in any Environmental Assessment, or as
may be indicated in an Environmental Report delivered to Administrative Agent
and except to the extent the same could not reasonably be expected to have a
Material Adverse Effect: (i) no Borrowing Base Property has been used (A) for
landfilling, dumping, or other waste or Hazardous Material disposal activities
or operations in violation of Environmental Laws, or (B) for generation,
storage, use, sale, treatment, processing, or recycling of any Hazardous
Material, in violation of Environmental Laws, or for any other use that has
resulted in Contamination; (ii) there is no Hazardous Material, storage tank (or
similar vessel) whether underground or otherwise, sump or well currently on any
Property; (iii) no Company has received any written notice of, or has actual
knowledge of, any Environmental Claim or any completed, pending, proposed or
threatened investigation or inquiry concerning the presence or release of any
Hazardous Material on any Property or concerning whether any condition, use or
activity on any Property is in violation of any Environmental Requirement;
(iv) the present conditions, uses, and activities on each Property do not
violate any Environmental Requirement and the use of any Property which any
Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.
 
 
75

--------------------------------------------------------------------------------

 
(c) Even though a Loan Party may have provided Administrative Agent with an
Environmental Report or other environmental report or assessment together with
other relevant information regarding the environmental condition of the
Borrowing Base Properties, Borrower acknowledges and agrees that Administrative
Agent is not accepting the Borrowing Base Properties hereunder based solely on
that report, assessment, or information.  Rather Administrative Agent has relied
on the assessments, reports, and representations and warranties of Borrower in
this Agreement and Administrative Agent is not waiving any of its rights and
remedies in the environmental provisions of this Agreement, or any other Loan
Document.
 
6.10 Insurance.  The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties operate.
 
6.11 Taxes.  The Companies have filed all material Federal, state and other tax
returns and reports required to be filed, and have paid all material Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect.  There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
6.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of Parent and Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified
status.  Parent and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.
 
(b) There are no pending or, to the best knowledge of Parent and Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that would have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred, and neither Parent nor any ERISA Affiliate
is aware of any fact, event or circumstance that would constitute or result in
an ERISA Event with respect to any Pension Plan; (ii) Parent and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most-recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither Parent nor any ERISA Affiliate knows of any facts or
circumstances that would cause the funding target attainment percentage for any
such plan to drop below 60% as of the most-recent valuation date; (iv) neither
Parent nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of the Threshold Amount.
 
6.13 Subsidiaries; Equity Interests.  As of the Closing Date, Parent and
Borrower have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Company in the amounts specified on Part (a) of Schedule6.13 free and
clear of all Liens (other than Liens in favor of Administrative Agent).  As of
the Closing Date, neither Parent nor Borrower has any direct or indirect Equity
Interests in any other Person other than those specifically disclosed in Part
(b) of Schedule6.13.  All of the outstanding Equity Interests in each Property
Owner have been validly issued, are fully paid and nonassessable and are owned
by the applicable holders in the amounts specified on Part (c) of Schedule 6.13
free and clear of all Liens (other than Liens in favor of Administrative Agent).
 
 
77

--------------------------------------------------------------------------------

 
6.14 Margin Regulations; Investment Company Act.
 
(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
Company is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
6.15 Disclosure.  Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Company is subject, and all other matters known to them, that,
individually or in the aggregate, would have a Material Adverse Effect.  The
reports, financial statements, certificates or other information furnished
(whether in writing or orally) by or on behalf of any Company to Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or fail to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that with respect to projected financial information, Parent and Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made.
 
6.16 Compliance with Laws.  Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not have a Material Adverse Effect.
 
6.17 Taxpayer Identification Number.  As of the date hereof, each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.
 
6.18 Intellectual Property; Licenses, Etc.  Each Loan Party owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person except, in each case, where the failure to do so would not have
a Material Adverse Effect.  To the best knowledge of each Loan Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect.  Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.
 
 
78

--------------------------------------------------------------------------------

 
6.19 Representations Concerning Leases. Borrower and the applicable Property
Owners have delivered true and correct copies of each rent roll as required by
Section 4.11(c).
 
6.20 Solvency.  No Loan Party (a) has entered into the transaction or executed
this Agreement or any other Loan Document with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan Documents.  After giving
effect to any Loan, the fair saleable value of each Loan Party’s assets exceeds
and will, immediately following the making of any such Loan, exceed such Loan
Party’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities.  No Loan Party’s assets constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted,
nor will its assets constitute unreasonably small capital immediately following
the making of any Loan.  No Loan Party intends to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by such Loan Party and the amounts to be payable
on or in respect of obligations of such Loan Party).  No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven (7)
years, and neither Borrower nor any other Loan Party in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors.  No Loan Party is contemplating
either the filing of a petition by it under any Debtor Relief Laws or the
liquidation of all or a major portion of its assets or property, and no Loan
Party has knowledge of any Person contemplating the filing of any such petition
against it or any other Loan Party.
 
6.21 REIT Status of Parent.  Parent elected to qualify as a REIT commencing with
its taxable year ending December 31, 2010 and will maintain such status each
taxable year thereafter.
 
6.22 Labor Matters.  There is (a) no significant unfair labor practice complaint
pending against any Company or, to the best of each Company’s knowledge,
threatened in writing against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened in writing against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened in writing against any Company which would
result in a Material Adverse Effect.
 
 
79

--------------------------------------------------------------------------------

 
6.23 Ground Lease Representation.
 
(a) The applicable Property Owner has delivered to Administrative Agent true and
correct copies of each Acceptable Ground Lease as required by Section 4.11(b).
 
(b) Each Acceptable Ground Lease is in full force and effect.
 
6.24 Borrowing Base Properties. To Borrower’s knowledge and except where the
failure of any of the following to be true and correct would not have a Material
Adverse Effect:
 
(a) Each Borrowing Base Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property.  No Loan Party has received any notice or claim from any
Person that a Borrowing Base Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
actual knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;
 
(b) The Loan Parties have not directly or indirectly conveyed, assigned, or
otherwise disposed of, or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to a Borrowing Base Property, including those arising under any zoning
or property use ordinance or other Laws;
 
(c) All utility services necessary for the use of each Borrowing Base Property
and the operation thereof for their intended purpose are available at each
Borrowing Base Property;
 
(d) The current use of each Borrowing Base Property complies in all material
respects with all applicable zoning ordinances, regulations, and restrictive
covenants affecting such Borrowing Base Property, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied; and
 
(e) No Borrowing Base Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding.
 
Article VII.
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:
 
7.01 Financial Statements.  Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and Required Lenders:
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the SEC) (commencing with the fiscal year ended
December 31, 2011), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, consolidated changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent;
 
 
80

--------------------------------------------------------------------------------

 
(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(or, if earlier, five (5) days after the date required to be filed with the
SEC) (commencing with the fiscal quarter ended June 30, 2011), a consolidated
and consolidating balance sheet of Parent as at the end of such fiscal quarter,
the related consolidated and consolidating statements of income or operations
for such fiscal quarter and for the portion of Parent’s fiscal year then ended,
and the related consolidated changes in shareholders’ equity, and cash flows for
the portion of Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent; and
 
(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (i) a statement of all income and expenses in
connection with each Borrowing Base Property, and (ii) for any Borrowing Base
Property subject to more than one (1) Lease Agreement, a rent roll, each
certified in writing as true and correct by Responsible Officer of Parent
together with a status report regarding the leasing activities with respect to
the Borrowing Base Properties and copies of any leases executed during the prior
calendar quarter.
 
As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
 
 
81

--------------------------------------------------------------------------------

 
7.02 Certificates; Other Information.  Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower (which delivery may, unless Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the admission of an Acceptable Property into the
Borrowing Base, and upon the removal of any Property from the Borrowing Base, a
duly completed Borrowing Base Report signed by the chief executive officer,
chief financial officer, treasurer or controller of Borrower (which delivery
may, unless Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(c) promptly after any request by Administrative Agent, copies of any detailed
audit opinions or review reports submitted to the board of directors (or the
audit committee of the board of directors) of Parent by independent accountants
in connection with the accounts or books of Parent;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;
 
(e) as soon as reasonably practicable, but in any event within ninety (90) days
after request by the Administrative Agent or any Lender, an annual budget for
Parent, on a consolidated basis prepared by Parent in the ordinary course of its
business;
 
(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Parent or Borrower pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;
 
(g) promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Company
unless restricted from doing so by such agency;
 
 
82

--------------------------------------------------------------------------------

 
(h) simultaneously with any Disposition, notice of such Disposition and a
calculation of the Threshold Percentage; and
 
(i) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or Borrower or any Borrowing Base Property, or
compliance with the terms of the Loan Documents, as Administrative Agent or any
Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent and Borrower posts such documents, or provides a link thereto on Parent
and Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on Parent and
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent).  Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent and Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arranger will make available to the Lenders and L/C Issuer materials and/or
information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent, Borrower or
their Affiliates, or the respective Equity Interests of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ Equity Interests.  Parent and Borrower hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed
to have authorized Administrative Agent, Lead Arranger, L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Parent and Borrower or their Equity
Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent and
the Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
 
 
83

--------------------------------------------------------------------------------

 
7.03 Notices.  Each of Parent and Borrower shall, upon becoming aware of same,
promptly notify Administrative Agent who shall notify each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;
 
(c) of the occurrence of any ERISA Event which has resulted or would result in
liabilities of any Company in an aggregate amount in excess of the Threshold
Amount;
 
(d) of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Borrowing Base
Property, and which could reasonably be expected to have a Material Adverse
Effect;
 
(e) of any actual or threatened in writing Condemnation of any portion of any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;
 
(f) of any Casualty with respect to any Borrowing Base Property to the extent
such notice is required pursuant to Section 7.13(b);
 
(g) of any material permit, license, certificate or approval required with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and
 
(h) of any material change in accounting policies or financial reporting
practices by any Company, including any determination by Borrower referred to in
Section 2.10(b).
 
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
7.04 Payment of Obligations.  Each of Parent and Borrower shall, and shall cause
each other Loan Party to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.
 
 
84

--------------------------------------------------------------------------------

 
7.05 Preservation of Existence, Etc.  Each of Parent and Borrower shall, and
shall cause each other Loan Party to (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 8.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.
 
7.06 Maintenance of Properties.  Each of Parent and Borrower shall, and shall
cause each other Company to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so would
not result in a Material Adverse Effect; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Borrowing Base Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Borrowing Base Properties in
good order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.
 
7.07 Maintenance of Insurance.  Each of Parent and Borrower shall, and shall
cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.
 
7.08 Compliance with Laws.  Each of Parent and Borrower shall, and shall cause
each other Subsidiary Guarantor to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not have a Material Adverse Effect.
 
7.09 Books and Records.  Each of Parent and Borrower shall, and shall cause each
other Company to: (a) maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Company, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over any Company, as
the case may be.
 
7.10 Inspection Rights.  Subject to the rights of tenants, each of Parent and
Borrower shall, and shall cause each other Loan Party to, permit representatives
and independent contractors of Administrative Agent and each Lender to visit and
inspect and photograph any Borrowing Base Property and any of its other
properties, to examine its corporate, financial and operating records, and all
recorded data of any kind or nature, regardless of the medium of recording
including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers all at the expense of Borrower and at such reasonable
times during normal business hours, upon reasonable advance notice to the
applicable Loan Party and no more often than once in any period of twelve (12)
consecutive months unless an Event of Default has occurred and is continuing;
provided that when an Event of Default has occurred and is continuing
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and without advance notice,
subject to the rights of tenants.  Any inspection or audit of the Borrowing Base
Properties or the books and records, including recorded data of any kind or
nature, regardless of the medium of recording including software, writings,
plans, specifications and schematics of any Loan Party, or the procuring of
documents and financial and other information, by Administrative Agent on behalf
of itself or on behalf of Lenders shall be for Administrative Agent’s and
Lenders’ protection only, and shall not constitute any assumption of
responsibility to any Loan Party or anyone else with regard to the condition,
construction, maintenance or operation of the Borrowing Base Properties nor
Administrative Agent’s approval of any certification given to Administrative
Agent nor relieve any Loan Party of Borrower’s or any other Loan Party’s
obligations.
 
 
85

--------------------------------------------------------------------------------

 
7.11 Use of Proceeds.  Each of Parent and Borrower shall, and shall cause each
other Company to, use the proceeds of the Credit Extensions (a) to refinance the
obligations of the Companies under existing facilities, (b) to finance the
acquisition of Properties, (c) to pay operating and leasing expenses with
respect to its Properties, and (d) for general corporate purposes, in each case,
not in contravention of any Law or of any Loan Document.
 
7.12 Environmental Matters.  Each of Parent and Borrower shall, and shall cause
each other Loan Party to:
 
(a) Violations; Notice to Administrative Agent.  Use reasonable efforts to:
 
(i) Keep the Borrowing Base Properties free of Contamination;
 
(ii) Promptly deliver to Administrative Agent a copy of each report pertaining
to any Property or to any Loan Party prepared by or on behalf of such Loan Party
pursuant to a material violation of any Environmental Requirement; and
 
(iii) As soon as practicable advise Administrative Agent in writing of any
Environmental Claim or of the discovery of any Contamination on any Borrowing
Base Property, as soon as any Loan Party first obtains knowledge thereof,
including a description of the nature and extent of the Environmental Claim
and/or Hazardous Material and all relevant circumstances.
 
7.13 RESERVED.  
 
 
86

--------------------------------------------------------------------------------

 
7.14 Ground Leases.  Solely with respect to Borrowing Base Property, each of
Parent and Borrower shall, and shall cause each other Loan Party to:
 
(a) Diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any Acceptable Ground Lease as tenant under such
Acceptable Ground Lease; and
 
(b) Promptly notify Administrative Agent of (i) the giving to the applicable
Property Owner of any notice of any default by such Property Owner under any
Acceptable Ground Lease and deliver to Administrative Agent a true copy of each
such notice within five (5) Business Days of such Property Owner’s receipt
thereof, and (ii) any bankruptcy, reorganization, or insolvency of the landlord
under any Acceptable Ground Lease or of any notice thereof, and deliver to
Administrative Agent a true copy of such notice within five (5) Business Days of
the applicable Property Owner’s receipt.
 
(c) Exercise any individual option to extend or renew the term of an Acceptable
Ground Lease upon demand by Administrative Agent made at any time within thirty
(30) days prior to the last day upon which any such option may be exercised, and
each applicable Property Owner hereby expressly authorizes and appoints
Administrative Agent as its attorney-in-fact to exercise any such option in the
name of and upon behalf of such Property Owner, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.
 
If the applicable Property Owner shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Property Owner and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Property Owner to be performed or observed on behalf of such Property
Owner, to the end that the rights of such Property Owner in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default.  If the
landlord under any Acceptable Ground Lease shall deliver to Administrative Agent
a copy of any notice of default under such Acceptable Ground Lease, then such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.
 
7.15 Borrowing Base Properties.
 
(a) Except where the failure to comply with any of the following would not have
a Material Adverse Effect, each of Parent and Borrower shall, and shall use
commercially reasonable efforts to cause each other Loan Party or the applicable
tenant, to:
 
(b) Pay all real estate and personal property taxes, assessments, water rates or
sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Borrowing Base Property, now or hereafter levied
or assessed or imposed against any Borrowing Base Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted).
 
 
87

--------------------------------------------------------------------------------

 
(c) Promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Borrowing Base Property (except those which are being contested in good faith by
appropriate proceedings diligently conducted), and in any event never permit to
be created or exist in respect of any Borrowing Base Property or any part
thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01.
 
(d) Operate the Borrowing Base Properties in a good and workmanlike manner and
in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.
 
(e) Cause each other Loan Party to, to the extent owned and controlled by a Loan
Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property.
 
7.16 Subsidiary Guarantor Organizational Documents.  Each of Parent and Borrower
shall, and shall cause each other Pledgor to, at its expense, maintain the
Organization Documents of each Subsidiary Guarantor in full force and effect,
without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.
 
Article VIII.
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:
 
8.01 Liens.  Each of Parent and Borrower shall not, nor shall it permit any
other Loan Party to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any Collateral other than, with respect to the Borrowing
Base Properties, the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 8.01;
 
(c) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
 
88

--------------------------------------------------------------------------------

 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property disclosed in the Title Insurance Policies and which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
 
(f) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(i);
 
(g) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;
 
(h) Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Leases Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) with respect to Capital Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capital Leases;
 
(i) Liens securing obligations in the nature of the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; and
 
(j) such other title and survey exceptions as Administrative Agent has approved
in writing in Administrative Agent’s reasonable discretion;
 
(k) and, with respect to all other Collateral, Liens described in clauses (a)
and (c) above.
 
8.02 Investments.  Neither Parent nor Borrower shall have and shall not permit
the Companies’ to have any Investments other than:
 
(a) Investments in the form of cash or Cash Equivalents;
 
(b) Investments existing on the date hereof and set forth on Schedule 6.13;
 
 
89

--------------------------------------------------------------------------------

 
(c) advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(d) Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
functional retail, hotel, industrial, manufacturing, warehouse/distribution
and/or office properties located within the United States, provided in each case
the Investments held by Borrower or Subsidiary are in accordance with the
provisions of this Section 8.02 other than this Section 8.02(d);
 
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
 
(f) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
not to at any time exceed five (5%) of Total Asset Value;
 
(g) Investments in mortgages and mezzanine loans not to at any time exceed
fifteen percent (15%) of Total Asset Value;
 
(h) Investments in unimproved land holdings not to at any time exceed five
percent (5%) of Total Asset Value;
 
(i) Investments in Construction in Progress not to at any time exceed five
percent (5%) of Total Asset Value
 
(j) Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent or Borrower now or
hereafter outstanding to the extent permitted under Section 8.05 below;
 
Provided, that the aggregate Investments of the types described in clauses (f)
through (i) above shall not at any time exceed twenty percent (20%) of Total
Asset Value.
 
8.03 Fundamental Changes.  Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default has occurred and is continuing or
would result therefrom:
 
(a) any Loan Party (other Parent or Borrower) may merge with (i) Parent or
Borrower, provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.09 to remove such
Borrowing Base Property from the Borrowing Base;
 
 
90

--------------------------------------------------------------------------------

 
(b) any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;
 
(c) any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then Borrower shall have complied with Section
4.09; and
 
(d) Parent or Borrower may merge or consolidate with another Person so long as
either Parent or Borrower, as the case may be, is the surviving entity, shall
remain in pro forma compliance with the covenants set forth in Section 8.14
below after giving effect to such transaction, and Borrower obtains the prior
written consent in writing of the Required Lenders in their sole discretion.
 
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
 
8.04 Dispositions.  Each of the Parent, the Borrower or any Loan Party shall not
make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that (i) if such Property is a Borrowing Base Property,
then Borrower shall have complied with Section 4.09 and (ii) the Borrower and
the Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.
 
8.05 Restricted Payments.  Each of Parent and Borrower shall not, nor shall it
permit any other Company to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to Parent, Borrower, and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
 
(b) any Company may declare and make dividend payments or other distributions
payable solely in the common Equity Interests or other Equity Interests of such
Company including (i) “cashless exercises” of options granted under any share
option plan adopted by Parent, (ii) distributions of rights or equity securities
under any rights plan adopted by Borrower or Parent, and (iii) distributions (or
effect stock splits or reverse stock splits) with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;
 
 
91

--------------------------------------------------------------------------------

 
(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or other Equity
Interests; and
 
(d) Parent may and Borrower may make any Permitted Distributions.
 
Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to the Parent
required in order for the Parent to be able to make, and the Parent shall be
permitted to make, any Permitted Distributions described in clause (a) (ii) and
(b)(ii) of the definition of Permitted Distributions.
 
8.06 Change in Nature of Business.  Except for Investments permitted under
Section 8.02, each of Parent and Borrower shall not, nor shall it permit any
other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.
 
8.07 Transactions with Affiliates.  Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of a Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate.
 
8.08 Burdensome Agreements.  Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document)
that directly or indirectly prohibits any Company from (a) creating or incurring
any Lien on any Borrowing Base Property unless simultaneously therewith, such
Borrowing Base Property is released from the Borrowing Base pursuant to Section
4.09, or (b) subject to rights of tenants under leases (i) that are approved in
writing by Administrative Agent, or (ii) that do not materially and adversely
affect Administrative Agent’s Liens on the applicable Borrowing Base Property or
Administrative Agent’s ability to exercise its rights and remedies with respect
to such Liens, transferring ownership of any Borrowing Base Property.
 
8.09 Use of Proceeds.  Each of Parent and Borrower shall not, nor shall it
permit any other Company to, directly or indirectly, use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
 
92

--------------------------------------------------------------------------------

 
8.10 Borrowing Base Properties; Ground Leases.  Each of Parent and Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly:
 
(a) Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Borrowing Base Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);
 
(b) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), initiate or permit any zoning
reclassification of any Borrowing Base Property or seek any variance under
existing zoning ordinances applicable to any Borrowing Base Property or use or
knowingly permit the use of any Borrowing Base Property in such a manner which
would result in such use becoming a nonconforming use under applicable zoning
ordinances or other Laws;
 
(c) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality;
 
(d) Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Borrowing Base Property (including by way of negligent act);
 
(e) Without the prior written consent of all the Lenders (which consent shall
not be unreasonably withheld or delayed), permit any drilling or exploration for
or extraction, removal or production of any mineral, hydrocarbon, gas, natural
element, compound or substance (including sand and gravel) from the surface or
subsurface of any Borrowing Base Property regardless of the depth thereof or the
method of mining or extraction thereof;
 
(f) Allow there to be less than twenty (20) Borrowing Base Properties;
 
(g) Allow Borrowing Base Properties leased to tenants maintaining a rating of
BBB-/Baa3 or better to be less than twenty percent (20%) of the aggregate
Borrowing Base;
 
(h) Without the prior consent of the Lenders (which consent shall not be
unreasonably withheld or delayed), surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing; or
 
 
93

--------------------------------------------------------------------------------

 
(i) Enter into any Contractual Obligations related to any Borrowing Base
Property providing for the payment a management fee (or any other similar fee)
to anyone other than a Company if, with respect thereto, the Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to Administrative Agent, and an acceptable
subordination agreement has not yet been obtained.
 
8.11 RESERVED.
 
8.12 Environmental Matters.  Each of Parent and Borrower shall not knowingly
directly or indirectly:
 
(a) Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Borrowing Base Property or
any use of or condition or activity on any Borrowing Base Property, or (ii) the
attachment of any environmental Liens on any Borrowing Base Property, in each
case, that could reasonably be expected to have a Material Adverse Effect; and
 
(b) Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Borrowing Base Property in any manner that could
reasonably be expected to have a Material Adverse Effect.  Any Hazardous
Material disclosed in the Acceptable Environmental Report or otherwise permitted
pursuant to any Lease affecting any Borrowing Base Property shall be permitted
on any Borrowing Base Property so long as such Hazardous Material is maintained
in compliance in all material respects with all applicable Environmental
Requirements.
 
(c) Place or install, or allow the placing or installation of any storage tank
(or similar vessel) on any Borrowing Base Property except that any storage tank
(or similar vessel or any replacement thereof) disclosed in the Acceptable
Environmental Report or otherwise permitted pursuant to any Lease affecting any
Borrowing Base Property shall be permitted on any Borrowing Base Property so
long as such storage tank (or similar vessel) is maintained in compliance in all
material respects with all applicable Environmental Requirements.
 
(d) Use any Hazardous Material on any Borrowing Base Property except: (i) as
reasonably necessary in the ordinary course of business; (ii) in compliance with
applicable Environmental Requirements; and (iii) in such a manner which could
not reasonably be expected to have a Material Adverse Effect.
 
8.13 Negative Pledge; Indebtedness.  Each of Parent and Borrower shall not
permit:
 
(a) The Equity Interests of Borrower held by Parent to be subject to any Lien.
 
(b) Any Subsidiary (other than Parent or Borrower) that directly or indirectly
owns Equity Interests in any Subsidiary Guarantor to (i) incur any Indebtedness
(whether Recourse Indebtedness or Non-Recourse Indebtedness) (other than
Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent).
 
 
94

--------------------------------------------------------------------------------

 
(c) Any Property Owner that owns a Borrowing Base Property to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) or
(ii) provide Guarantees to support Indebtedness (other than, in each case,
Indebtedness secured by Liens permitted by Section 8.01).
 
(d) The Borrower to incur any Indebtedness (other than pursuant to this
Agreement) secured by any Lien on any Borrowing Base Property or Equity Interest
Collateral.
 
8.14 Financial Covenants.  Parent shall not, directly or indirectly, permit:
 
(a) Maximum Leverage Ratio.  The Consolidated Leverage Ratio to exceed sixty
percent (60%).
 
(b) Maximum Recourse Indebtedness.  Recourse Indebtedness of the Parent and the
Borrower (excluding Indebtedness under this Agreement) to exceed ten percent
(10%) of Total Asset Value of the Companies.
 
(c) Minimum Fixed Charge Ratio.  The ratio of the Parent’s (i) Consolidated
Adjusted EBITDA to (ii) Consolidated Fixed Charges, for the fiscal quarter then
ended, to be equal to or less than 1.50 to 1.0.
 
(d) Minimum Borrowing Base Debt Service Ratio.  The Borrowing Base Debt Service
Coverage Ratio, for the fiscal quarter then ended, to be less than 1.50 to 1.0.
 
(e) Secured Leverage Ratio.  The Secured Leverage Ratio to exceed fifty percent
(50%).
 
(f) Borrowing Base Asset Value Ratio.  The Borrowing Base Asset Value Ratio to
be less than 1.60 to 1.0.
 
(g) Minimum Tangible Net Worth.  Tangible Net Worth of Parent, on a consolidated
basis, to be less than the sum of (i) $811,318,000.00, plus (ii) eighty-five
percent (85%) of net proceeds of any Equity Issuances received by Parent or
Borrower after the Closing Date (other than proceeds received within ninety (90)
days after the redemption, retirement or repurchase of ownership or equity
interests in Borrower or Parent, up to the amount paid by Borrower or Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither Borrower nor Parent shall
have increased its Net Worth as a result of any such proceeds).
 
(h) Variable Rate Indebtedness.  The aggregate pro rata amount of the
Indebtedness (including the Obligations) of the Consolidated Group which is
Variable Rate Indebtedness shall not exceed twenty (20%) percent of the Total
Asset Value.
 
 
95

--------------------------------------------------------------------------------

 
Article IX.
Events of Default and Remedies
 
9.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation due hereunder, except that there
shall be no grace period for interest due on the Maturity Date, or (iii) within
ten (10) days after notice from Administrative Agent, any other amount payable
to Administrative Agent, L/C Issuer, or any Lender hereunder or under any other
Loan Document except that there shall be no grace period for any amount due the
Maturity Date; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.11 or Article VIII (other
than Sections8.10 (a), (b), and (d), or 8.12) or Parent fails to perform or
observe any term, covenant or agreement contained in the Parent Guaranty or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or
 
(c) Other Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or 7.10 and
such failure continues unremedied for ten (10) Business Days after such failure
has occurred; or
 
(d) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b), or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after the earlier of notice
from Administrative Agent or the actual knowledge of the Loan Party, and in the
case of a default that cannot be cured within such thirty (30) day period
despite Borrower’s diligent efforts but is susceptible of being cured within
ninety (90) days of Borrower’s receipt of Administrative Agent’s original
notice, then Borrower shall have such additional time as is reasonably necessary
to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Administrative Agent’s original notice; or
 
(e) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and shall not be cured or
remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading in any material respect within ten
(10) days after the earlier of notice from Administrative Agent or the actual
knowledge of any Loan Party thereof; or
 
 
96

--------------------------------------------------------------------------------

 
 
(f) Cross-Default.  (i) Any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after the expiration of any applicable grace periods, in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or
 
(g) Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
 
(h) Inability to Pay Debts; Attachment.  (i) Parent or Borrower becomes unable
to pay its debts as they become due, or any Loan Party admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or
 
(i) Judgments.  There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $35,000,000.00 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
 
97

--------------------------------------------------------------------------------

 
(j) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company  under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) Parent or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
 
(k) Invalidity of Loan Documents.  Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material effects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect and as to any such Lien, such
Lien remains outstanding for thirty (30) days notice from Administrative Agent;
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted under any Security
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any  Loan Document or any Lien granted under any Security Document; or
 
(l) Environmental Matters.  The failure by the Consolidated Group to remediate
within the time period permitted by law or governmental order (or within a
reasonable time give the nature of the problem if no specific time period has
been given) material environmental problems related to properties whose
aggregate book values are in excess of $10,000,000 after all administrative
hearings and appeals have been concluded; or
 
(m) REIT Status of Parent.  Parent ceases to be treated as a REIT in any taxable
year after December 31, 2011; or
 
(n) Change of Control.  There occurs any Change of Control.
 
 
98

--------------------------------------------------------------------------------

 
9.02           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, Administrative Agent shall, at the request of, or may, with
the consent of, Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender (including the Swing Line
Lender) to make Loans and any obligation of L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
 
(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and L/C Issuer all
rights and remedies available to it, the Lenders and L/C Issuer under the Loan
Documents;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Administrative Agent or any
Lender.
 
9.03           Application of Funds.  After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, Swing Line Lender, and L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
Swing Line Lender, and L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
 
99

--------------------------------------------------------------------------------

 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Administrative Agent Advances, and other Obligations, ratably among the Lenders,
and L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Administrative Agent Advances, Swing Line Loans, and L/C
Borrowings, ratably among the Lenders, Swing Line Lender, and L/C Issuer in
proportion to the respective amounts described in this clauseFourth held by
them;
 
Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and
 
Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Swing Line Loans and/or Letters of Credit pursuant
to clause Fifth above shall be applied to satisfy drawings under such Swing Line
Loans and/or Letters of Credit as they occur.  If any amount remains on deposit
as Cash Collateral after all Swing Line Loans and/or Letters of Credit have
either been fully drawn or expired, such remaining amount shall be promptly
applied to the other Obligations, if any, in the order set forth above.
 
Article X.
Administrative Agent
 
10.01           Appointment and Authority.  Each of the Lenders, Swing Line
Lender, and L/C Issuer hereby irrevocably appoints RBS Citizens, N.A. to act on
its behalf as Administrative Agent hereunder and under the other Loan Documents
and authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of Administrative Agent, the Lenders, Swing Line Lender, and L/C Issuer, and
neither Borrower nor any other Company shall have rights as a third party
beneficiary of any of such provisions other than with respect to Section 10.06.
 
10.02           Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or other Affiliate thereof as if such Person were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
 
100

--------------------------------------------------------------------------------

 
10.03           Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Borrower or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
 
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or L/C Issuer.
 
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
 
10.04           Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or L/C Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  Administrative Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
101

--------------------------------------------------------------------------------

 
10.05           Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
10.06           Resignation of Administrative Agent.
 
(a)           Administrative Agent may at any time give notice of its
resignation to the Lenders, L/C Issuer, Parent and Borrower, and shall give such
notice upon the request of the Borrower if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender.  Upon receipt of any such notice
of resignation, Required Lenders shall have the right, with the consent of
Parent and Borrower (such consent not to be unreasonably withheld or delayed) so
long as no Event of Default exists, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, the Swing Line Lender, and L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Parent, Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of the Lenders, the
Swing Line Lender, or L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender the Swing Line
Lender, and L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
102

--------------------------------------------------------------------------------

 
(b)           Any resignation by RBS as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) unless all outstanding Letters of Credit
are returned to the L/C Issuer, the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
10.07           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
 
10.08           No Other Duties, Etc.   Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.
 
10.09           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
 
103

--------------------------------------------------------------------------------

 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, L/C
Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, L/C Issuer
and Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender, and L/C Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, the Swing Line Lender,
and L/C Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender, or L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, the Swing
Line Lender, or L/C Issuer to authorize Administrative Agent to vote in respect
of the claim of any Lender, the Swing Line Lender, or L/C Issuer in any such
proceeding.
 
10.10           Collateral and Guaranty Matters.  The Lenders, the Swing Line
Lender, and L/C Issuer irrevocably authorize Administrative Agent, at its option
and in its discretion,
 
(a)           to transfer or release any Lien on any Collateral (i) upon
termination of the Aggregate Commitments and payment and satisfaction in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent, the Swing
Line Lender, and L/C Issuer shall have been made), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) subject to Section 11.01, if approved, authorized or
ratified in writing by Required Lenders, (iv) in accordance with the provisions
of Section 4.09, or (v) after foreclosure or other acquisition of title if
approved by Required Lenders;
 
(b)           to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and
 
 
104

--------------------------------------------------------------------------------

 
(c)           if all or any portion of the Collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Percentages on the date of the
foreclosure sale or recordation of the deed in lieu of
foreclosure.  Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any Collateral so acquired.
 
Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10.
 
10.11           Administrative Agent Advances.
 
(a)           Administrative Agent is hereby authorized by Parent, Borrower, and
Lenders, from time to time, in Administrative Agent’s sole discretion, to make
advances under this Agreement, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i)  to pay any costs, fees, and expenses as
described in Section 11.04(a), (ii) when Administrative Agent reasonably deems
necessary to preserve or protect the Collateral or any portion thereof
(including with respect to property taxes and insurance premiums) and (iii) to
pay any costs, fees, or expenses in connection with the operation, management,
improvements, maintenance, repair, sale, or disposition of any Borrowing Base
Property, (A) after the occurrence of an Event of Default, or (B) subject to
Section 10.10, after acquisition of all or a portion of the Collateral by
foreclosure or otherwise; provided that Administrative Agent Advances (other
than to pay taxes and insurance with respect to the Borrowing Base Properties)
shall not exceed $5,000,000 in the aggregate without the prior consent of
Required Lenders.`
 
(b)           Administrative Agent Advances shall constitute obligatory advances
of Lenders under this Agreement, shall be repayable by Borrower within ten (10)
Business Days after demand, secured by the Collateral, and shall bear interest
as provided for herein.  Administrative Agent shall notify each Lender in
writing of each Administrative Agent Advance.  Upon receipt of notice from
Administrative Agent of its making of an Administrative Agent Advance, each
Lender shall make the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of such Administrative Agent Advance available to
Administrative Agent, in same day funds, to such account of Administrative Agent
as Administrative Agent may designate, (i) on or before 4:00 p.m. on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 1:00 p.m., or (ii) on or before 1:00 p.m. on the Business Day immediately
following the day Administrative Agent provides Lenders with notice of the
making of such advance if Administrative Agent provides notice after 1:00 p.m.
 
 
105

--------------------------------------------------------------------------------

 
Article XI.
Miscellaneous
 
11.01           Amendments, Etc.   No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
 
(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to a Lender or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
 
(d)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided that only the consent
of Required Lenders shall be necessary  to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest or Letter of Credit
Fees at the Default Rate;
 
(e)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)           release all or substantially all of the value of the Collateral
without the written consent of each Lender, except to the extent the release of
such Collateral is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone); or
 
 
106

--------------------------------------------------------------------------------

 
(h)           release all or substantially all of the value of the Guaranties
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone);
 
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and (iv) 
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
11.02           Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to Borrower, Administrative Agent, Swing Line Lender or L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
 
107

--------------------------------------------------------------------------------

 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender, L/C Issuer or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to Borrower, any Lender, L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages) resulting therefrom.
 
 
108

--------------------------------------------------------------------------------

 
(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
Swing Line Lender and L/C Issuer may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, Swing Line Lender and L/C Issuer.  In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its Equity Interests for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer, Swing Line Lender
and Lenders. Administrative Agent, L/C Issuer, Swing Line Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Administrative Agent, L/C Issuer, Swing Line Lender, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower.  All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
 
11.03           No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and L/C
Issuer; provided that the foregoing shall not prohibit (a) Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.
 
 
109

--------------------------------------------------------------------------------

 
11.04           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  Each Loan Party shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by Administrative Agent
and its Affiliates (including (a) the reasonable fees, charges and disbursements
of counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches; (d)
judgment and tax lien searches for Borrower and each Guarantor; (e) escrow fees;
(f) recordation taxes, documentary taxes and transfer taxes; and (g) filing and
recording fees), in connection with the initial syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by Administrative Agent, any Lender or L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for Administrative Agent, any Lender (only if a Default shall be in existence)
or L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)           Indemnification.  Parent and Borrower shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each Lender and L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party resulting from any
action, suit, or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Damages related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (x) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. or (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement, the Fee Letter or the Mandate Letter,
or (z) to the extent based upon contractual obligations of such Indemnitee owing
by such Indemnitee to any third party which are not expressly set forth in this
Agreement.
 
 
110

--------------------------------------------------------------------------------

 
(c)           Environmental Indemnity.  Each Loan Party hereby, jointly and
severally, assumes liability for, and covenants and agrees at its sole cost and
expense to protect, defend (at trial and appellate levels), indemnify and hold
the Indemnitees harmless from and against, and, if and to the extent paid,
reimburse them on demand for, any and all Environmental Damages.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT
TO ENVIRONMENTAL DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT
LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNITEE.  HOWEVER, SUCH INDEMNITY SHALL
NOT APPLY TO A PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS (W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE AS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION, (X) INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS
SUCH DAMAGES WERE IMPOSED UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE
AGAINST SUCH INDEMNITEE BY A GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY (Y)
RESULTS FROM ANY CLAIMS RELATED TO ANY REMEDIAL WORK PERFORMED BY OR ON BEHALF
OF ANY PERSON (OTHER THAN BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED TO THE
EXTENT THAT SUCH REMEDIAL WORK WAS NOT REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR (Z)  AFTER THE RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR
ENVIRONMENTAL CLAIM THAT ARE (A) BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH
RELEASE DATE, AND (B) THAT IS IN NO WAY RESULTING FROM ANY STATE OF FACTS OR
CONDITION THAT EXISTED ON OR BEFORE SUCH RELEASE DATE. Upon demand by
Administrative Agent, L/C Issuer or any Lender, the applicable Loan Party shall
diligently defend any Environmental Claim which affects a Borrowing Base
Property or is made or commenced against Administrative Agent, L/C Issuer or
Lenders, whether alone or together with any other Loan Party or any other
person, all at the Loan Parties’ own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment
which shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee's interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provide that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not
duplicative.  Notwithstanding anything to the contrary contained above:
 
 
111

--------------------------------------------------------------------------------

 
(i)           The Indemnitees will endeavor to give Borrower notice of any
Environmental Damage within thirty (30) days after an Indemnitee receives
written notice of that Environmental Damage.  However, if the Indemnitees fail
to give Borrower timely notice of such Environmental Damage or otherwise default
in their obligations under this Section 11.04(c) or Section 7.12, the
Indemnitees shall retain the right to defend and control the settlement of the
Environmental Damage.  The Loan Parties’ sole remedy for such a default by the
Indemnitees shall be to offset against the indemnification liability otherwise
payable by the Loan Parties to the Indemnitees the amount of damages actually
suffered by the  Loan Parties as a result of the late notice or other default by
the Indemnitees under this Section 11.04(c).
 
 
112

--------------------------------------------------------------------------------

 
(ii)           The Loan Parties shall have the right to elect to defend and
control the settlement of any Environmental Damage if each of the following
conditions is satisfied:
 
(A)           The Environmental Damage seeks only monetary damages and does not
seek any injunction or other equitable relief against the Indemnitees;
 
(B)           The Loan Parties unconditionally acknowledge in writing, in a
notice of election to contest or defend the Environmental Damage given to the
Indemnitees within ten (10) days after the Indemnitees give the Borrower notice
of the Environmental Damage, that the Loan Parties are obligated to indemnify
the Indemnitees in full, but subject to the limitations, as set forth in this
Section 11.04(c) above with respect to the Environmental Damage;
 
(C)           No Event of Default is then in existence under the Loan Documents;
 
(D)           The counsel chosen by the Loan Parties to defend the Environmental
Damage is reasonably satisfactory to the Administrative Agent; and
 
(E)           If reasonably requested by the Administrative Agent, the Loan
Parties furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.
 
(iii)           If the Loan Parties elect to defend against an Environmental
Damage, the Indemnitees shall, at their own expense, be entitled to participate
in (but not control) the defense of, and receive copies of all pleadings and
other papers in connection with, such Environmental Damage.  If the Loan Parties
do not, or are not entitled to, elect to defend an Environmental Damage in
conformity with the requirements of this Section, the Indemnitees shall be
entitled to defend or settle (or both), with the reasonable approval of the
Borrower unless an Event of Default is in existence, that Environmental Damage
on such terms as the Indemnitees for that Environmental Damage shall be
satisfied in the manner provided for in this Section 11.04(c).
 
(iv)           The Indemnitees will permit the Loan Parties to control the
settlement of an Environmental Damage only if: (A) the terms of the settlement
require no more than the payment of money - that is, the settlement does not
require the Indemnitees to admit any wrongdoing or take or refrain from taking
any action; (B) the full amount of the monetary settlement will be paid by the
Loan Parties; and (C) the Indemnitees receive, as part of the settlement, a
legally binding and enforceable unconditional satisfaction or release, which is
in form and substance reasonably satisfactory to the Indemnitees, providing that
the Environmental Damage and any claimed liability of the Indemnitees with
respect to it being fully satisfied because of the settlement and that the
Indemnitees are being released from any and all obligations or liabilities they
may have with respect to the Environmental Damage.
 
 
113

--------------------------------------------------------------------------------

 
(d)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fails to indefeasibly pay any amount required under subsection (a),
(b) or (c) of this Section to be paid by the Loan Parties to Administrative
Agent (or any sub-agent thereof), L/C Issuer or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (d) are subject to the
provisions of Section 2.12(d).
 
(e)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(f)           Payments.  All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.
 
(g)           Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, Swing Line Lender and L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
 
114

--------------------------------------------------------------------------------

 
11.05           Payments Set Aside .  To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
11.06           Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations or Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
 
115

--------------------------------------------------------------------------------

 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and the amount assigned to the Eligible
Assignee shall not be less than $5,000,000, unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof;
 
(B)           the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
 
116

--------------------------------------------------------------------------------

 
(C)           the consent of L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to Parent or Borrower or any of their Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
117

--------------------------------------------------------------------------------

 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Parent or Borrower
or any of their Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
 
118

--------------------------------------------------------------------------------

 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Resignation as L/C Issuer/Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time RBS assigns all of its Commitment and Loans pursuant to subsection (b)
above, RBS may, upon 30 days’ notice to Borrower and the Lenders, resign as L/C
Issuer and Swing Line Lender.  In the event of any such resignation as L/C
Issuer and Swing Line Lender, Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer and Swing Line Lender hereunder; provided
that no failure by Borrower to appoint any such successor shall affect the
resignation of RBS as L/C Issuer and Swing Line Lender.  If RBS resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If RBS resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
and Swing Line Lender and (b) unless all outstanding Letters of Credit are
returned to the L/C Issuer, the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to RBS to
effectively assume the obligations of RBS with respect to such Letters of
Credit.
 
 
119

--------------------------------------------------------------------------------

 
(h)           Borrower Rights.  Notwithstanding any other provision of this
Agreement, at any time while (a) no Default or Event of Default is in existence,
and (b) there are no Loans or L/C Obligations outstanding under this Agreement,
to the extent Goldman Sachs Bank USA remains a Lender under this Agreement, the
Borrower shall have the right to (i) require Goldman Sachs Bank USA to assign
its Commitment hereunder at par to a willing Eligible Assignee, or (ii)
terminate solely the Commitment of Goldman Sachs Bank USA, with such termination
having no impact on the remaining Commitments of the other Lenders hereunder.
Any such action taken hereunder by the Borrower shall be at no out of pocket
cost to Goldman Sachs Bank USA, and Goldman Sachs Bank USA shall be paid all
accrued interest and any other amounts due to Goldman Sachs Bank USA hereunder
upon any such assignment or termination hereunder.
 
11.07           Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, the Lenders and L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives actively involved in the origination, syndication, closing,
administration or enforcement of the Loans, (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process so long as Administrative Agent, LC Issuer and any Lender,
as the case may be, requests confidential treatment of such Information to the
extent permitted by Law (provided that the requesting Administrative Agent, L/C
Issuer or Lender shall not be responsible for the failure by any such party to
keep the Information confidential), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same or at least as
restrictive as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.14(e), or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to Borrower and its
obligations hereunder, (g) with the consent of Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to Administrative Agent, any
Lender, L/C Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower provided that the source of such
information was not at the time known by Administrative Agent, any Lender, L/C
Issuer or any of their respective Affiliates to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such Information.  For purposes of this Section, “Information” means
all information received from any Company relating to any Company or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by any Company, provided that in the case of information
received from any Company after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
120

--------------------------------------------------------------------------------

 
Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
 
11.08           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and L/C Issuer is hereby authorized at any time and
from time to time, after obtaining the prior written consent of Administrative
Agent, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or L/C Issuer to or for the credit or
the account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or L/C Issuer, irrespective
of whether or not such Lender or L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and L/C Issuer under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender and L/C Issuer may have.  Each Lender and L/C Issuer agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower.  In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
 
121

--------------------------------------------------------------------------------

 
11.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
11.11           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or L/C Issuer or Swing
Line Lender then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
11.13           Replacement of Lenders.  If any Lender requests compensation
under Section3.04, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section3.01, if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrower the right to replace a Lender
as a party hereto, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
 
122

--------------------------------------------------------------------------------

 
(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 11.06(b);
 
(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (excluding, in the case of any Defaulting Lender, any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
 
11.14           Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH OF PARENT, BORROWER, AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION AS NECESSARY TO ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER.
 
 
123

--------------------------------------------------------------------------------

 
(c)           WAIVER OF VENUE.  EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent, Borrower, and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
Lead Arranger are arm’s-length commercial transactions between Parent, Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and Lead Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) Administrative Agent, each
Lender and Lead Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Parent,
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent, any Lender nor Lead Arranger
has any obligation to Parent, Borrower, any other Loan Party, or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent, each Lender and the Lead Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, Borrower, the other Loan
Parties, and their respective Affiliates, and neither Administrative Agent, any
Lender nor any Lead Arranger has any obligation to disclose any of such
interests to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by Law, each of Parent, Borrower,
and the other Loan Parties hereby waives and releases any claims that it may
have against Administrative Agent, each Lender and the Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
 
124

--------------------------------------------------------------------------------

 
11.17           Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
11.18           USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  Borrower or such Loan Party shall, promptly following a request
by Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
 
125

--------------------------------------------------------------------------------

 
11.19           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
126

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  BORROWER:          
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
           
 
By:
/s/ William M. Kahane      
Name: William M. Kahane
      Title: President  

 

 
PARENT:
         
AMERICAN REALTY CAPITAL TRUST, INC., a Maryland corporation
           
 
By:
/s/ William M. Kahane      
Name: William M. Kahane
      Title: President  

 
Signature Page to
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 


 

  RBS CITIZENS, N.A., as Administrative Agent          
 
By:
/s/ Michelle L. Lyles    
Name:
Michelle L. Lyles     Title: Assistant Vice President  

 
 


Signature Page to
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS, N.A., as Lender, Swing Line Lender and L/C Issuer
         
 
By:
/s/ Michelle L. Lyles    
Name:
Michelle L. Lyles     Title: Assistant Vice President  

 
 

Signature Page to
Credit Agreement
 


 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA, as Lender
         
 
By:
/s/ Rob Ehudin    
Name:
Rob Ehudin     Title: Authorized Signatory  

 
 
Signature Page to
Credit Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage
RBS CITIZENS, N.A.
$50,000,000.00
43.47826%
GOLDMAN SACHS BANK USA
$65,000,000.00
56.52174%
Total
$115,000,000.00
100.00%

 
 Schedule 2.01
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.01
 
INITIAL BORROWING BASE PROPERTIES
 
Property
Location
Owner
                                                                               
   



Schedule 4.01

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.06
 
LITIGATION
 
None
 
Schedule 6.06
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.09
 
ENVIRONMENTAL MATTERS
 
As disclosed in the Environmental Reports delivered to the Lenders
 
 
Schedule 6.09
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.13


SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN EACH PROPERTY OWNER


Part (a).                      Subsidiaries.


Parent


Borrower






Part (b).                      Other Equity Investments.






Part (c).                      Owners of Equity Interests in each Property
Owner.
 
Schedule 6.13
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.18
 
INTELLECTUAL PROPERTY MATTERS
 


None.
 
Schedule 6.18
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 8.01
 
EXISTING LIENS
 
Schedule 8.01



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 8.13
 
INDEBTEDNESS
 
Schedule 8.13
 
 

--------------------------------------------------------------------------------

 








SCHEDULE 11.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
PARENT AND BORROWER:
 


with a copy to:




ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
 
Schedule 11.02

 
 

--------------------------------------------------------------------------------

 
 
L/C ISSUER:
 
 
Schedule 11.02
 
 
 

--------------------------------------------------------------------------------

 
